Exhibit 10.2

 

 

 

Published CUSIP Number: [            ]

CREDIT AGREEMENT

Dated as of August 31, 2015

among

MSA INTERNATIONAL HOLDINGS B.V.

and

MSA UK HOLDINGS LIMITED,

as Borrowers,

MSA SAFETY INCORPORATED,

as Parent and Guarantor

and

THE OTHER GUARANTORS PARTY HERETO,

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED,

as Administrative Agent, Swingline Lender and

L/C Issuer,

and

THE LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS AND ACCOUNTING TERMS      1   

1.01

  Defined Terms      1   

1.02

  Other Interpretive Provisions      31   

1.03

  Accounting Terms      31   

1.04

  Rounding      32   

1.05

  Times of Day      32   

1.06

  Letter of Credit Amounts      32   

1.07

  UCC Terms      32   

1.08

  Exchange Rates; Currency Equivalents      32   

1.09

  Dutch terms      33   

ARTICLE II

  COMMITMENTS AND CREDIT EXTENSIONS      34   

2.01

  Loans      34   

2.02

  Borrowings, Conversions and Continuations of Loans      34   

2.03

  Letters of Credit      35   

2.04

  Swingline Loans      43   

2.05

  Prepayments      45   

2.06

  Termination or Reduction of Commitments      46   

2.07

  Repayment of Loans      47   

2.08

  Interest and Default Rate      47   

2.09

  Fees      48   

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     49   

2.11

  Evidence of Debt      49   

2.12

  Payments Generally; Administrative Agent’s Clawback      50   

2.13

  Sharing of Payments by Lenders      52   

2.14

  Cash Collateral      52   

2.15

  Defaulting Lenders      53   

2.16

  Reserved      55   

2.17

  Designated Lenders      55   

2.18

  Increase in Facility      56   

ARTICLE III

  TAXES, YIELD PROTECTION AND ILLEGALITY      57   

3.01

  Taxes      57   

3.02

  Illegality and Designated Lenders      62   

3.03

  Inability to Determine Rates      63   

3.04

  Increased Costs; Reserves on Eurocurrency Rate Loans      63   

3.05

  Compensation for Losses      65   

3.06

  Mitigation Obligations; Replacement of Lenders      66   

3.07

  Survival      66   

ARTICLE IV

  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      66   

4.01

  Conditions of Initial Credit Extension      66   

4.02

  Conditions to all Credit Extensions      68   

4.03

  Conditions to Credit Extension on Waterfall Acquisition Effective Date      69
  

4.04

  Actions by Lenders during Certain Funds Period      69   

 

i



--------------------------------------------------------------------------------

ARTICLE V

  REPRESENTATIONS AND WARRANTIES      70   

5.01

 

Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default

     70   

5.02

  Subsidiaries and Owners; Investment Companies      70   

5.03

  Validity and Binding Effect      71   

5.04

  No Conflict; Material Agreements; Consents      71   

5.05

  Litigation      71   

5.06

  Financial Statements      71   

5.07

  Margin Stock      72   

5.08

  Full Disclosure      72   

5.09

  Taxes      72   

5.10

  Patents, Trademarks, Copyrights, Licenses, Etc      73   

5.11

  Insurance      73   

5.12

  ERISA Compliance      73   

5.13

  Solvency      73   

5.14

  Representations as to Foreign Obligors      73   

5.15

  Sanctions Concerns and Anti-Corruption Laws      74   

5.16

  Offer Document      75   

5.17

  Scheme Document      75   

ARTICLE VI

  AFFIRMATIVE COVENANTS      75   

6.01

  Reporting Requirements      75   

6.02

  Preservation of Existence, Etc.      78   

6.03

  Payment of Liabilities, Including Taxes, Etc      78   

6.04

  Maintenance of Insurance      78   

6.05

  Maintenance of Properties and Leases      78   

6.06

  Visitation Rights      78   

6.07

  Keeping of Records and Books of Account      79   

6.08

  Compliance with Laws      79   

6.09

  Further Assurances      79   

6.10

  Anti-Corruption Laws      79   

6.11

  Waterfall Acquisition      79   

6.12

  Credit Extension prior to Waterfall Acquisition Effective Date or Termination
Date      82   

6.13

  Use of Proceeds      82   

6.14

  Most Favored Lender      82   

ARTICLE VII

  NEGATIVE COVENANTS      83   

7.01

  Indebtedness      83   

7.02

  Liens      84   

7.03

  Guarantees      84   

7.04

  Loans and Investments      84   

7.05

  Liquidations, Mergers, Consolidations, Acquisitions      85   

7.06

  Dispositions of Assets or Subsidiaries      86   

7.07

  Affiliate Transactions      86   

7.08

  Subsidiaries, Partnerships and Joint Ventures      86   

7.09

  Continuation of or Change in Business      86   

7.10

  Fiscal Year      86   

7.11

  Changes in Organizational Documents      86   

 

ii



--------------------------------------------------------------------------------

7.12

  Minimum Fixed Charges Coverage Ratio      87   

7.13

  Maximum Leverage Ratio      87   

7.14

  Amendment, Etc      87   

7.15

  Sanctions      87   

7.16

  Anti-Corruption Laws      87   

ARTICLE VIII

  EVENTS OF DEFAULT AND REMEDIES      88   

8.01

  Events of Default      88   

8.02

  Remedies upon Event of Default      89   

8.03

  Application of Funds      90   

8.04

  Clean-up Period      90   

ARTICLE IX

  ADMINISTRATIVE AGENT      91   

9.01

  Appointment and Authority      91   

9.02

  Rights as a Lender      91   

9.03

  Exculpatory Provisions      92   

9.04

  Reliance by Administrative Agent      93   

9.05

  Delegation of Duties      93   

9.06

  Resignation of Administrative Agent      93   

9.07

  Non-Reliance on Administrative Agent and Other Lenders      94   

9.08

  No Other Duties, Etc      95   

9.09

  Administrative Agent May File Proofs of Claim; Credit Bidding      95   

9.10

  Guaranty Matters      95   

ARTICLE X

  CONTINUING GUARANTY      96   

10.01

  Guaranty      96   

10.02

  Rights of Lenders      96   

10.03

  Certain Waivers      97   

10.04

  Obligations Independent      97   

10.05

  Subrogation      97   

10.06

  Termination; Reinstatement      97   

10.07

  Stay of Acceleration      98   

10.08

  Condition of Borrower      98   

10.09

  Appointment of Parent      98   

10.10

  Right of Contribution      98   

ARTICLE XI

  MISCELLANEOUS      98   

11.01

  Amendments, Etc      98   

11.02

  Notices; Effectiveness; Electronic Communications      100   

11.03

  No Waiver; Cumulative Remedies; Enforcement      102   

11.04

  Expenses; Indemnity; Damage Waiver      103   

11.05

  Payments Set Aside      104   

11.06

  Successors and Assigns      105   

11.07

  Treatment of Certain Information; Confidentiality      109   

11.08

  Right of Setoff      110   

11.09

  Interest Rate Limitation      110   

11.10

  Counterparts; Integration; Effectiveness      111   

11.11

  Survival of Representations and Warranties      111   

11.12

  Severability      111   

 

iii



--------------------------------------------------------------------------------

11.13

  Replacement of Lenders      112   

11.14

  Governing Law; Jurisdiction; Etc      112   

11.15

  Waiver of Jury Trial      114   

11.16

  Subordination      114   

11.17

  No Advisory or Fiduciary Responsibility      114   

11.18

  Electronic Execution      115   

11.19

  USA PATRIOT Act Notice      115   

11.20

  Reserved      115   

11.21

  Reserved      115   

11.22

  Judgment Currency      116   

11.23

  IBF      116   

 

iv



--------------------------------------------------------------------------------

Schedule A

   Excluded Subsidiaries

Schedule 1.01(a)

   Administrative Agent’s Office

Schedule 1.10(b)

   Applicable Percentage

Schedule 1.01(d)(1)

   Permitted Investments

Schedule 1.01(d)(2)

   Permitted Liens

Schedule 5.02

   Subsidiaries and Owners; Investment Companies

Schedule 5.12

   ERISA Compliance

Schedule 7.01

   Indebtedness

Schedule 7.03

   Guarantees

Exhibit A

   Administrative Questionnaire

Exhibit B

   Assignment and Assumption

Exhibit C

   Compliance Certificate

Exhibit D

   Joinder Agreement

Exhibit E

   Loan Notice

Exhibit G

   Note

Exhibit J

   Swingline Loan Notice

Exhibit L

   Officer’s Certificate

Exhibit M-1

   TBD

Exhibit M-2

   U.S. Tax Compliance Certificate

Exhibit M-3

   IRS Form W-9

Exhibit M-4

   U.S. Tax Compliance Certificate

Exhibit N

   Reserved

Exhibit P

   Reserved

Exhibit R

   Notice of Loan Prepayment

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of August 31, 2015, among MSA
INTERNATIONAL HOLDINGS B.V., a private company with limited liability (besloten
vennootschap) incorporated under the Laws of Netherlands, having its corporate
seat (statutaire zetel) in Hoorn, the Netherlands, registered with the trade
register (handelsregister) of the Chamber of Commerce (Kamer van Koophandel)
under number 37137388 (the “Netherlands Borrower”), MSA UK HOLDINGS LIMITED, a
company organized under the Laws of England (registered number 9720572) (the “UK
Borrower”, and collectively with the Netherlands Borrower, the “Borrowers”, and
each individually a “Borrower”), MSA SAFETY INCORPORATED, a Pennsylvania
corporation (the “Parent”), GENERAL MONITORS, INC., a Nevada corporation
(“GMI”), GENERAL MONITORS TRANSNATIONAL, LLC, a Nevada limited liability company
(“GMTL”), MSA ADVANCED DETECTION, LLC, a Pennsylvania limited liability company
(“MADL”), MINE SAFETY APPLIANCES COMPANY LLC, a Pennsylvania limited liability
company (“MSACL”), MSA INTERNATIONAL, INC., a Delaware corporation (“MSAII”),
MSA WORLDWIDE, LLC, a Pennsylvania limited liability company (“MSAW”), MSA
SAFETY DEVELOPMENT, LLC, a Pennsylvania limited liability company (“MSDL”), MSA
TECHNOLOGY, LLC, a Pennsylvania limited liability company (“MTL”), MSA
INNOVATION, LLC, a Pennsylvania limited liability company (“MIL”, and
collectively with Parent, GMI, GMTL, MADL, MSACL, MSAII, MSAW, MSDL, MTL and
collectively with other guarantors party hereto from time to time, the
“Guarantors”, and each, individually a “Guarantor”), the lenders from time to
time party hereto (collectively, the “Lenders” and each individually, a
“Lender”), and BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED, as
Administrative Agent, a Lender, Swingline Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders, the Swingline Lender and the L/C Issuer make loans and other financial
accommodations to the Loan Parties in an aggregate amount (subject to the
limitations and conditions set forth herein) equal to $125,000,000; and

WHEREAS, the Lenders, the Swingline Lender and the L/C Issuer have agreed to
make such loans and other financial accommodations to the Loan Parties on the
terms and subject to the conditions set forth herein:

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2006 Note Purchase Agreement” means that certain Amended and Restated Note
Purchase Agreement, dated March 7, 2014, pursuant to which $60,000,000 aggregate
principal amount of 5.41% Senior Notes Due December 20, 2021 were originally
issued by MSACL, and assumed by the Parent, for the benefit of the Purchasers
(as defined therein) party thereto from time to time, as the same may be further
amended, modified or supplemented from time to time.

 

1



--------------------------------------------------------------------------------

“2006 Note Purchase Guarantees” means, collectively, each Note Guarantee (as
defined in the 2006 Note Purchase Agreement).

“2010 Note Purchase Agreement” means that certain Amended and Restated Note
Purchase and Private Shelf Agreement, dated March 7, 2014, pursuant to which
$100,000,000 4.00% Series A Senior Notes due October 13, 2021 were originally
issued by MSCAL, and assumed by the Parent and pursuant to which a One Hundred
Seventy-Five Million and 00/100 Dollar ($175,000,000.00) private shelf facility
is being made available to the Parent, as the same may be further amended,
modified or supplemented from time to time.

“2010 Note Purchase Agreement Guarantees” means, collectively, each Note
Guarantee (as defined in the 2010 Note Purchase Agreement).

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Acquisition Commitment” means an amount equal to $125,000,000 to become
available for Borrowing with effect from the Waterfall Acquisition Effective
Date.

“Additional Covenant” has the meaning specified in Section 7.17.

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 1.01(a) with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Affiliate” means, as to any Person, any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds ten percent (10%) or more of any
class of the voting or other equity interests of such Person, or (iii) ten
percent (10%) or more of any class of voting interests or other equity interests
of which is beneficially owned or held, directly or indirectly, by such Person.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 11.22.

 

2



--------------------------------------------------------------------------------

“Alternative Currency” means each of the following currencies: Euro and
Sterling.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.14(a).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by such Lender’s Commitment at such time, subject to adjustment as provided in
Section 2.15. If the Commitment of all of the Lenders to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Commitments have expired, then the
Applicable Percentage of each Lender in respect of the Facility shall be
determined based on the Applicable Percentage of such Lender in respect of the
Facility most recently in effect, giving effect to any subsequent assignments.
The Applicable Percentage of each Lender in respect of each Facility is set
forth opposite the name of such Lender on Schedule 1.01(b) or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto or in any
documentation executed by such Lender pursuant to Section 2.17, as applicable.

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Net
Leverage Ratio), it being understood that the Applicable Rate for (a) Loans that
are Base Rate Loans shall be the percentage set forth under the column “Base
Rate”, (b) Loans that are Eurocurrency Rate Loans shall be the percentage set
forth under the column “Eurocurrency Rate & Letter of Credit Fee”, (c) the
Letter of Credit Fee shall be the percentage set forth under the column
“Eurocurrency Rate & Letter of Credit Fee”, and (d) the Commitment Fee shall be
the percentage set forth under the column “Commitment Fee”:

Applicable Rate

 

Level

  

Consolidated Net Leverage Ratio

   Eurocurrency
Rate & Letter
of Credit Fee      Base Rate
Loans      Commitment
Fee   1    < 1.00 to 1.00      75.0         00.0         15.0    2    ³1.00 to
1.00 but < 1.50 to 1.00      100.0         00.0         17.5    3    ³1.50 to
1.00 but < 2.00 to 1.00      125.0         25.0         20.0    4    ³2.00 to
1.00 but < 2.50 to 1.00      150.0         50.0         22.5    5    ³2.50 to
1.00      175.0         75.0         25.0   

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.01(c); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level 5 shall apply, in each case as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered and in each case shall remain in effect until
the first Business Day following the date on which such Compliance Certificate
is delivered. In addition, at all times while the Default Rate is in effect, the
highest rate set forth in each column of the Applicable Rate shall apply.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b), and (b) the initial Applicable Rate shall be as
set forth in Level 2 until the first Business Day immediately following the date
a Compliance Certificate is delivered pursuant to Section 6.01(b)(ii) to the
Administrative Agent. Any adjustment in the Applicable Rate shall be applicable
to all Credit Extensions then existing or subsequently made or issued.

“Applicable Time” means, with respect to any borrowings and payments in any
currency, the local time in the place of settlement for such currency as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole bookrunner.

“Asset Disposition” means any Transfer except (a) any Transfer from a Subsidiary
to a Borrower or the Parent or from a Borrower or the Parent to a Subsidiary or
from a Subsidiary to a Subsidiary, so long as immediately before and immediately
after the consummation of any such Transfer and after giving effect thereto, no
Event of Default or Potential Default exists, (b) any Transfer made in the
ordinary course of business and involving only property that is either
(i) inventory held for sale or (ii) equipment, fixtures, supplies or materials
no longer used or useful in the operation of the business of the Parent or a
Borrower or any of its Subsidiaries or that are obsolete (c) any Transfer by the
Parent or a Borrower or any Subsidiary constituting a Permitted Investment,
(d) non-exclusive licenses or sublicenses to use the patents, trade secrets,
know-how and other intellectual property of the Parent or a Borrower or any of
their Subsidiaries in the ordinary course of business, (e) dispositions or
discounts without recourse of accounts receivable in connection with the
compromise or collection thereof in the ordinary course of business and
(f) leases and sub-leases and licenses and sub-licenses of property in the
ordinary course of business.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2014, and
the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

“Available Commitment Amount” means, at any time, the Aggregate Commitments less
the Acquisition Commitment.

 

4



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
Commitment of each Lender to make Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America Merrill Lynch International Limited and
its successors.

“Base Case Model” means the financial model including profit and loss, balance
sheet and cash flow projections in agreed form relating to the Loan Parties and
their Subsidiaries, as enlarged by the acquisition of Waterfall and its
Subsidiaries.

“Base Rate” means a rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) for the applicable currency or, if such rate is not available, a
comparable or successor rate which rate is reasonably selected by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. (London time) for an amount comparable to the amount of that Loan on such
day for overnight deposits in the relevant currency, and, if any such applicable
rate is below zero, the Base Rate for such day will be deemed to be zero;
provided that after the Closing Date and to the extent a comparable or successor
rate is reasonably selected by the Administrative Agent (as contemplated above),
such selected rate shall be applied in a manner consistent with market practice;
provided further that to the extent such market practice is not administratively
feasible for the Administrative Agent, such selected rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto. Any use of the singular “Borrower” herein that the context
would indicate would include both Borrowers or each Borrower shall be deemed to
refer to both Borrowers or each Borrower, as applicable.

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Loan Party, which:

(a) where it relates to a Treaty Lender that is an original Lender party to this
Agreement, contains the scheme reference number and jurisdiction of tax
residence stated opposite that Lender’s name on the signature pages of this
Agreement, and is filed with HM Revenue & Customs within thirty (30) days of the
date of this Agreement; or

(b) where it relates to a Treaty Lender that is a new Lender, contains the
scheme reference number and jurisdiction of tax residence stated in respect of
that Lender in the relevant Assignment and Assumption, and

(i) where a Borrower is a Borrower as at the date of the relevant Assignment and
Assumption, is filed with HM Revenue & Customs within 30 days of that date; or

(ii) where a Borrower is not a Borrower as at the date of the relevant
Assignment and Assumption, is filed with HM Revenue & Customs within 30 days of
the date on which that Borrower becomes a Borrower.

 

5



--------------------------------------------------------------------------------

“Borrower Materials” means materials and/or information provided by or on behalf
of the Borrowers hereunder.

“Borrowing” means (i) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01 or (ii) a Swingline
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurocurrency Rate Loan, means any such day that is also
a London Banking Day:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or Swingline Lender (as
applicable) or the Lenders, as collateral for L/C Obligations, the Obligations
in respect of Swingline Loans, or obligations of the Lenders to fund
participations in respect of either thereof (as the context may require),
(a) cash or deposit account balances, (b) backstop letters of credit entered
into on terms, from issuers and in amounts satisfactory to the Administrative
Agent and the L/C Issuer, and/or (c) if the Administrative Agent and the L/C
Issuer or Swingline Lender shall agree, in their sole discretion, other credit
support, in each case, in Dollars and pursuant to documentation in form and
substance satisfactory to the Administrative Agent and the L/C Issuer or
Swingline Lender (as applicable).

 

6



--------------------------------------------------------------------------------

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Certain Funds Default” means an Event of Default arising under or in connection
with: (a) Section 8.01(a) (Payments Under Loan Documents) but only in relation
to fees payable to the Administrative Agent under this agreement;
(b) Section 8.01(b) (Breach of Warranty) but only insofar as it relates to:
(i) Sections 5.01(a) and 5.01(d) (Organization and Qualification; Power and
Authority; Compliance With Laws; Title to Properties; Event of Default),
(ii) Section 5.03 (Validity and Binding Effect), or (iii) Section 5.04 (No
Conflict; Material Agreements; Consents.), in each case only in so far as it
relates to UK Borrower; (c) Section 8.01(c) (Breach of Negative Covenants,
Visitation Rights or Anti-Terrorism Laws) insofar as it relates to:
(i) Section 6.10 (Anti-Corruption Laws); (ii) Section 7.01 (Indebtedness),
(ii) Section 7.02 (Liens), (iii) Section 7.05 (Liquidations, Mergers,
Consolidations, Acquisitions), (iv) Section 7.09 (Continuation of or Change in
Business), (iv) Section 7.15 (Sanctions) and (v) Section 7.16 (Anti-Corruption
Laws) in each case only insofar as it relates to UK Borrower;
(d) Section 8.01(d) (Breach of Other Covenants) insofar as it relates to
Section 6.02 (Preservation of Existence, Etc.) only in relation to maintaining
its legal existence and only insofar as it relates to UK Borrower;
(e) Section 8.01(h) (Proceedings Against Assets); (f) Section 8.01(k) (Relief
Proceedings), only insofar as it relates to UK Borrower; or (g) Section 8.01(g)
(Loan Documents Unenforceable) or Section 8.01(j) (Change of Control), in each
case only insofar as it relates to UK Borrower (and for the avoidance of doubt
in each case specified in (a), (b), (c), (d), (e), (f) and (g) above excluding
Waterfall and its subsidiaries and excluding any Potential Default or
procurement obligation with respect to Waterfall and its subsidiaries).

“Certain Funds Period” means the period from and including the date of this
Agreement to the earlier of: (a) the date that is the later of: (i) 180 days
from the date of this Agreement; and (ii) 90 days after the Waterfall
Acquisition Closing Date provided that UK Borrower has given notice under
section 979(2) of the Companies Act within 180 days from the date of this
Agreement; and (b) the date on which the UK Borrower confirms in writing that no
Offer or Scheme in respect of Waterfall is to be effected within the period set
out in paragraph (a)(i) of this definition, provided that in no circumstances
shall the Certain Funds Period extend beyond the date that is 270 days after the
date of this Agreement.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Clean-up Period” means the period of one hundred twenty (120) days from and
including the Waterfall Acquisition Closing Date.

“Closing Date” means the date hereof.

 

7



--------------------------------------------------------------------------------

“CRD IV/CRR” means (a) Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms, and (b) Directive 2013/36/EU of the European
Parliament and of the Council of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swingline Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1.01(b) under the caption “Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The Commitment of all of
the Lenders on the Closing Date shall be $125,000,000.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commodity Hedge” means a price protection agreement related to commodity
products and entered into by the Parent or its Subsidiaries for hedging purposes
(and not for speculation).

“Companies Act” means the United Kingdom Companies Act 2006, as amended.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Parent and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated EBITDA” means, for any period of determination, (i) the sum of
Consolidated Net Income, depreciation, amortization, other non-cash charges,
non-cash expenses, or non-cash losses to net income (provided, however, that
cash payments made in such period or in any future period in respect of such
non-cash charges, expenses or losses shall be subtracted from Consolidated Net
Income in calculating Consolidated EBITDA in the period when such payments are
made), Interest Charges and income tax expense, minus (ii) non-cash credit or
non-cash gains to net income, in each case of the Parent and its Subsidiaries
for such period determined and consolidated in accordance with GAAP and
(iii) calculated before deducting any Waterfall Acquisition Costs, including any
related fees and expenses paid to the Administrative Agent and the Lenders. For
purposes of determining Consolidated EBITDA, items related to Joint Ventures
shall be excluded, except that cash dividends paid by any Joint Venture to the
Parent or a wholly-owned Subsidiary of the Parent shall be included in
Consolidated EBITDA. For purposes of calculating Consolidated EBITDA, (a) with
respect to a business acquired by the Loan Parties pursuant to a Permitted
Acquisition, Consolidated EBITDA shall be calculated on a pro forma basis, using
historical numbers, in accordance with GAAP as if the Permitted Acquisition had
been consummated at the beginning of such period, and (b) with respect to a
business liquidated, sold or disposed of by the Loan Parties pursuant to
Section 7.05 or Section 7.06, Consolidated EBITDA shall be calculated on a pro
forma basis (excluding any costs associated with the Permitted Acquisition)
using historical numbers, in accordance with GAAP as if such liquidation, sale
or disposition had been consummated at the beginning of such period.

 

8



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, for any period of determination,
(i) the principal balance of the Loans and all obligations of the Parent and its
Subsidiaries for borrowed money (including, without limitation, Capital Lease
Obligations, plus (ii) (without duplication) contingent liabilities related to
letters of credit and guaranties of the Parent and its Subsidiaries, plus
(iii) obligations (contingent or otherwise) under any Currency Agreement,
Interest Rate Hedge or Commodity Hedge: (A) in the case of a Currency Agreement,
Interest Rate Hedge or Commodity Hedge that has been closed out, in an amount
equal to the termination value thereof and (B) in the case a Currency Agreement,
Interest Rate Hedge or Commodity Hedge that has not been closed out, in an
amount equal to the mark to market value thereof determined on the basis of
readily available quotations provided by any recognized dealer in such Currency
Agreement, Interest Rate Hedge or Commodity Hedge (provided, however, that
amounts under this subsection (iii) shall exclude net obligations under a
Currency Agreement, Interest Rate Hedge or Commodity Hedge (exclusive of any
mark to market adjustment not requiring any actual cash payment or settlement)),
in each case determined and consolidated for the Parent and its Subsidiaries in
accordance with GAAP.

“Consolidated Income Available for Fixed Charges” means, for any period of
determination, Consolidated Net Income for such period plus all amounts deducted
in the computation thereof on account of (a) Fixed Charges and (b) taxes imposed
on or measured by income or excess profits, in each case determined and
consolidated for the Parent and its Subsidiaries in accordance with GAAP.

“Consolidated Net Income” means, with respect to any period of determination,
the net income (or loss) of the Parent and its Subsidiaries for such period
(taken as a cumulative whole), as determined and consolidated for the Parent and
its Subsidiaries in accordance with GAAP, after eliminating all offsetting
debits and credits between the Parent and its Subsidiaries and all other items
required to be eliminated in the course of preparation of consolidated financial
statements of the Parent and its Subsidiaries in accordance with GAAP.

“Consolidated Net Leverage Ratio” means, as of the end of any date of
determination, the ratio of (A) the difference of (i) Consolidated Funded
Indebtedness of the Parent, and its Subsidiaries on such date minus (ii) the sum
of (a) one hundred percent (100%) of unencumbered U.S. Dollars plus (b) seventy
percent (70%) of unencumbered Eligible Foreign Cash on such date to
(B) Consolidated EBITDA (i) for the period equal to the four (4) consecutive
fiscal quarters then ending if such date is a fiscal quarter end or (ii) for the
period equal to the four (4) consecutive fiscal quarters most recently ended if
such date is not a fiscal quarter end.

“Consolidated Net Tangible Assets” means, at any time, the total amount of
assets of the Parent and its Subsidiaries at such date as determined and
consolidated for the Parent and its Subsidiaries in accordance with GAAP minus
(a) all applicable depreciation, amortization and other valuation reserves and
(b) all goodwill, tradenames, trademarks, patents, unamortized debt premium or
discount and expense and other like intangible assets of the Parent and its
Subsidiaries at such date determined and consolidated for the Parent and its
Subsidiaries in accordance with GAAP.

“Consolidated Total Assets” means, at any time, the total amount of assets (less
properly deductible reserves), which under GAAP appear on a consolidated balance
sheet of the Parent and its Subsidiaries, in each case determined and
consolidated for the Parent and its Subsidiaries in accordance with GAAP.

“Court” means the High Court of Justice in England and Wales.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

9



--------------------------------------------------------------------------------

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement, among the Parent or any of
its Subsidiaries, on the one hand, and one or more financial institutions, on
the other hand, designed to protect the Parent or any of its Subsidiaries
against fluctuations in currency values.

“DCC” means Dutch Civil Code.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Loans that are Base Rate Loans plus two percent (2%), in
each case, to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swingline Lender and each other Lender promptly following such
determination.

 

10



--------------------------------------------------------------------------------

“Designated Lender” shall have the meaning set forth in Section 2.17.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition Value” means, at any time, with respect to any property, (a) in the
case of property that does not constitute Equity Interests, the book value
thereof, and (b) in the case of property that constitutes Equity Interests, an
amount equal to that percentage of the book value of the assets of the
Subsidiary that issued such Equity Interests as is equal to the percentage that
the book value of all of the outstanding Equity Interests of such Subsidiary
determined at the time of the disposition thereof, in good faith by the Parent.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Election” means any election made by the UK Borrower (and notified in writing
to the Agent) to undertake the Waterfall Acquisition by way of the Offer.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency), (a) such currency no longer being
readily available, freely transferable and convertible into Dollars, (b) a
Dollar Equivalent is no longer readily calculable with respect to such currency,
(c) providing such currency is impracticable for the Lenders or (d) no longer a
currency in which the Required Lenders are willing to make such Credit
Extensions (each of (a), (b), (c), and (d) a “Disqualifying Event”), then the
Administrative Agent shall promptly notify the Lenders and the Borrower, and
such country’s currency shall no longer be an Alternative Currency until such
time as the Disqualifying Event(s) no longer exist. Within, five (5) Business
Days after receipt of such notice from the Administrative Agent, the Borrowers
shall repay all Loans in such currency to which the Disqualifying Event applies
or convert such Loans into the Dollar Equivalent of Loans in Dollars, subject to
the other terms contained herein.

 

11



--------------------------------------------------------------------------------

“Eligible Foreign Cash” means all cash maintained in the official currency of
any member of the European Union, Australia, Mexico, Canada, Switzerland and
Brazil.

“Environmental Laws” means all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders or legally-enforceable directives,
policies or programs issued by or entered into with a Governmental Authority
pertaining or relating to: (i) pollution or pollution control; (ii) protection
of human health from exposure to hazardous or toxic substances and occupational
health and safety; (iii) protection of the environment and/or natural resources;
(iv) the presence, use, management, generation, manufacture, processing,
extraction, treatment, recycling, refining, reclamation, labeling, packaging,
transport, storage, collection, distribution, disposal or release or threat of
release of substances regulated pursuant to Environmental Laws; (v) the presence
of contamination; (vi) the protection of endangered or threatened species; and
(vii) the protection of environmentally sensitive areas.

“Equity Interests” means any and all shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

“ERISA Affiliate” means, at any time, any trade or business (whether or not
incorporated) under common control with the Borrower and are treated as a single
employer under Section 412 of the Code.

“ERISA Event” means (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by the
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Pension Plan or Multiemployer
Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate
or (i) a failure by the Borrower or any ERISA Affiliate.

“ERISA Group” means, at any time, the Parent and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control and all other entities which, together with the Parent, are
treated as a single employer under Section 414 of the Code.

“Euro” and “€” mean the single currency of the Participating Member States.

 

12



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, for any Interest Period, with respect to any Loan
denominated in a LIBOR Quoted Currency, the rate per annum equal to LIBOR, or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m. (London time) on the Rate Determination Date, for deposits in
the relevant currency, with a term equivalent to such Interest Period; provided
that (i) to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent and (ii) if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiaries” means Subsidiaries listed on Schedule A. The Excluded
Subsidiaries are not required to join this Agreement as Guarantors.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e), (d) any
U.S. federal withholding Taxes imposed pursuant to FATCA and (e) where the
relevant Lender is a Treaty Lender, Taxes attributable to that Lender failing to
comply with its obligations under Section 3.01(c)(iii) (as applicable) below.

“Existing PNC Facility” means that certain $300 million Revolving Credit
Facility, dated as of March 7, 2014, by and among the Parent, the guarantors
party thereto, the lenders party thereto, PNC Bank, National Association, as
Administrative Agent, JPMorgan Chase Bank, N.A. as Syndication Agent and PNC
Capital Markets LLC, as Lead Arranger and Sole Bookrunner, as amended, modified
or supplemented from time to time.

“Exposure” means, as to any Lender at any time, the aggregate principal amount
at such time of its outstanding Loans and such Lender’s participation in L/C
Obligations and Swingline Loans at such time.

“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
at such time.

“Facility Office” means the office through which such Lender will perform its
obligations under this Agreement.

 

13



--------------------------------------------------------------------------------

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit that have been Cash Collateralized or as to which other
arrangements with respect thereto reasonably satisfactory to the Administrative
Agent and the L/C Issuer shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any official intergovernmental
agreements entered into in connection with the implementation of such Sections
of the Code and any fiscal or regulatory law or official implementing any such
intergovernmental agreements.

“Fee Letter” means the letter agreement, dated as of the date hereof, between
the Parent, the Borrowers, the Administrative Agent and the Arranger.

“Fixed Charges” means, for any period of determination, the sum of (a) Interest
Charges for such period, plus (b) Lease Rentals for such period.

“Fixed Charges Coverage Ratio” means, for any period of determination, the ratio
of (a) Consolidated Income Available for Fixed Charges, to (b) Fixed Charges.

“Foreign Borrower” means any Borrower that is organized under the laws of a
jurisdiction other than the Unites States, a state thereof or the District of
Columbia.

“Foreign Lender” means a Lender that is resident or organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Applicable
Percentage of Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

14



--------------------------------------------------------------------------------

“GAAP” means either, (i) generally accepted accounting principles as are in
effect from time to time, subject to the provisions of Section 1.3, and applied
on a consistent basis both as to classification of items and amounts; or (ii) at
the election of the Parent effective as of the end of any applicable fiscal
quarter upon written notice to the Administrative Agent, IFRS; provided that the
Parent may only make one such election during the term of this Agreement.

“GMI” means General Monitors, Inc., a Nevada corporation (f/k/a Fifty
Acquisition Corp.).

“GMTL” has the meaning specified in the introductory paragraph hereto.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court
(including, without limitation, the Court), central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“Guarantee” means, as to any Person, any obligation of such Person guaranteeing
or in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

“Guarantors” means, collectively, (a) GMI, GMTL, MADL, MSACL, MSAII, MSAW, MSDL,
MTL, MIL and Parent, and (b) the Subsidiaries of the Parent as are or may from
time to time become parties to this Agreement pursuant to Section 7.08.

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Administrative Agent, the Lenders and the L/C Issuer,
together with each other guaranty delivered pursuant to Section 7.08.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Honor Date” has the meaning set forth in Section 2.03(c).

“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (IASB), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.

 

15



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate management device, (iv) any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due), or (v) any Guarantee of Indebtedness for borrowed money.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intercompany Debt” has the meaning specified in Section 7.01(d).

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan or Swingline Loan, the last Business Day
of each Interest Period and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter (in each case, subject to
availability for the interest rate applicable to the relevant currency), as
selected by the Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Interest Rate Hedge” means an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, either Borrower, the Guarantors and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

 

16



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered in accordance with the provisions of
Section 7.05(c)(1).

“Joint Venture” means a corporation, partnership, limited liability company or
other entities (excluding any Subsidiary) in which any Person other than the
Loan Parties and their Subsidiaries holds, directly or indirectly, an equity
interest.

“Judgment Currency” has the meaning specified in Section 11.22.

“Laws” means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Authority, foreign or domestic.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings). For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lease Rentals” means, for any period of determination, the sum of the minimum
amount of rental and other obligations required to be paid during such period by
the Parent or any of its Subsidiaries as lessee under all leases of real or
personal property (other than Capital Leases), excluding any amounts required to
be paid by the lessee (whether or not therein designated as rental or additional
rental) (a) which are on account of maintenance and repairs, insurance, taxes,
assessments, water rates and similar charges, or (b) which are based on profits,
revenues or sales realized by the lessee from the leased property or otherwise
based on the performance of the lessee.

 

17



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto and ,
unless the context requires otherwise, includes the Swingline Lender. The term
“Lender” shall include any Designated Lender.

“Lender Provided Commodity Hedge” means a Commodity Hedge which is provided by
any Lender or its Affiliate and with respect to which the Administrative Agent
confirms: (i) is documented in a standard International Swap Dealer Association
Agreement and (ii) provides for the method of calculating the reimbursable
amount of the provider’s credit exposure in a reasonable and customary manner.

“Lender Provided Foreign Currency Agreement” means a Currency Agreement which is
provided by any Lender or its Affiliate and with respect to which the
Administrative Agent confirms: (i) is documented in a standard International
Swap Dealer Association Agreement and (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner.

“Lender Provided Interest Rate Hedge” means an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which the
Administrative Agent confirms: (i) is documented in a standard International
Swap Dealer Association Agreement and (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner.

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $15,000,000 and (b) the Facility, in each case as adjusted as otherwise
provided in this Agreement. The Letter of Credit Sublimit is part of, and not in
addition to, the Facility.

“Leverage Ratio” means, as of the end of any date of determination, the ratio of
(A) Consolidated Funded Indebtedness of the Parent and its Subsidiaries on such
date to (B) Consolidated EBITDA (i) for the period equal to the four
(4) consecutive fiscal quarters then ending if such date is a fiscal quarter end
or (ii) for the period equal to the four (4) consecutive fiscal quarters most
recently ended if such date is not a fiscal quarter end.

 

18



--------------------------------------------------------------------------------

“LIBOR” has the meaning specified in the definition of Base Rate.

“LIBOR Rate” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means Dollars, Euro and Sterling, in each case as long
as there is a published LIBOR rate with respect thereto.

“Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Loan (as specified in Section 2.01) or a Swingline Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Fee Letter, (e) each Issuer Document and (f) each Joinder
Agreement.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
E or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Loan Parties” means, collectively, each Borrower and each Guarantor, and “Loan
Party” means anyone of them.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Alternative Currency
market.

“MADL” has the meaning specified in the introductory paragraph hereto.

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of the Facility which constitutes fees, costs or charges imposed on lenders
generally in the jurisdiction in which such Lender is domiciled, subject to
regulation, or has its Facility Office by any Governmental Authority.

“Master Note Facility” shall have the meaning set forth in Section 7.01(c).

“Material Adverse Effect” means any set of circumstances or events which (a) has
or could reasonably be expected to have any material adverse effect whatsoever
upon the validity or enforceability of this Agreement or any other Loan
Document, (b) is or could reasonably be expected to be material and adverse to
the business, properties, assets, financial condition or results of operations
of the Loan Parties taken as a whole, (c) impairs materially or could reasonably
be expected to impair materially the ability of the Loan Parties taken as a
whole to duly and punctually pay or perform in any of the Obligations, or
(d) impairs materially or could reasonably be expected to impair materially the
ability of the Administrative Agent or any of the Lenders, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.

 

19



--------------------------------------------------------------------------------

“Maturity Date” means the earlier of (a) August 31, 2020 and (b) the “Expiration
Date” as such term is defined in the Existing PNC Facility (being March 7, 2019
as at the date of this Agreement), as such date may be extended pursuant to any
amendment, supplement or modification from time to time; provided, however, that
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Parent or, if fewer than four
(4) consecutive fiscal quarters of the Parent have been completed since the
Closing Date, the fiscal quarters of the Borrower that have been completed since
the Closing Date.

“MIL” has the meaning specified in the introductory paragraph hereto.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 102% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to 102% of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount determined by the Administrative
Agent and the L/C Issuer in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MSACL” has the meaning specified in the introductory paragraph hereto.

“MSAII” has the meaning specified in the introductory paragraph hereto.

“MSAW” has the meaning specified in the introductory paragraph hereto.

“MSDL” has the meaning specified in the introductory paragraph hereto.

“MTL” has the meaning specified in the introductory paragraph hereto.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA, and to which the Parent
or any member of the ERISA Group is then making or accruing an obligation to
make contributions or, within the preceding five Plan years, has made or had an
obligation to make such contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Netherlands Borrower” has the meaning specified in the introductory paragraph
hereto.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

20



--------------------------------------------------------------------------------

“Non-Public Lender” means any Person which does not belong to the “public”
within the meaning of CRD IV/CRR.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans or Swingline Loans, as the case may be, made by such Lender,
substantially in the form of Exhibit G.

“Note Purchase Agreements” means, collectively, the 2006 Note Purchase Agreement
and the 2010 Note Purchase Agreement.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit R or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offer” means any contractual takeover offer within the meaning of section 974
of the Companies Act made by the UK Borrower to effect the Waterfall Acquisition
(as that offer may be amended in accordance with the terms of this Agreement).

“Offer Document” means the offer document to be issued to holders of Shares
containing the Offer (including, without limitation, any revision to an Offer or
any alternative Offer).

“Officer’s Certificate” means a certificate substantially the form of Exhibit L
or any other form approved by the Administrative Agent.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 

21



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Lender Provided Financial Service Product” means agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to the Loan Parties and any of their
Subsidiaries: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) foreign currency exchange.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Loans and Swingline Loans on any
date, the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Loans and Swingline Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, an overnight rate determined by the Administrative Agent, the L/C
Issuer, or the Swingline Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, an overnight rate determined by the
Administrative Agent, as the case may be, in accordance with banking industry
rules on interbank compensation.

“Panel” means the Panel on Takeovers and Mergers.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

“Payment in Full” means the indefeasible payment in full in cash of the Loans
and other Obligations hereunder, termination of the Commitments and expiration
or termination of all Letters of Credit.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

22



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any times
during the immediately preceding five plan years.

“Permitted Acquisition” has the meaning specified in Section 7.05.

“Permitted Investments” means:

(a) any investment, loan or advance existing on the date of this Agreement and
described on Schedule 1.01(d)(1);

(b) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(c) commercial paper maturing in two hundred seventy (270) days or less rated
not lower than A-2, by S&P or P-2 by Moody’s on the date of acquisition;

(d) investments in certificates of deposit maturing no later than three hundred
sixty-five (365) days from the date of acquisition and issued by a bank or trust
company that has combined capital, surplus and undivided profits of over Five
Hundred Million and 00/100 Dollars ($500,000,000.00);

(e) investments in mutual funds that invest only in either (A) money market
securities or (B) whose investments are limited to those types of investments
described in clauses (ii)-(iv) above;

(f) investments made under agreements regarding the management and investment of
deposit, sweep and other similar accounts with any commercial bank that
satisfies the requirements of (iv) above; and

(g) in the case of Foreign Subsidiaries, investments denominated in the currency
of the jurisdiction in which such Subsidiary is organized or has its principal
place of business which are similar to the investments specified in clauses
(b) through (f) of this definition made in the ordinary course of business.

“Permitted Liens” means:

(a) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(b) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workers’ compensation, unemployment insurance, old-age pensions or other
social security programs;

(c) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

 

23



--------------------------------------------------------------------------------

(d) Liens consisting of bankers’ Liens encumbering deposit accounts (including,
without limitation, rights of setoff);

(e) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business, provided that
the aggregate amount secured by appeal bonds together with the Liens referred to
in clause (j)(4) below shall not at any time exceed five percent (5.0%) of
Consolidated Total Assets;

(f) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
actual or intended use by the Borrower or its Subsidiaries of such property or
the value thereof, and none of which is violated in any material respect by
existing or proposed structures or land use;

(g) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under capital and operating leases securing obligations of such Loan Party or
Subsidiary to the lessor under such leases;

(h) Any Lien existing on the date of this Agreement and described on Schedule
1.01(d)(2), provided that the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien;

(i) Purchase Money Security Interests, provided that (A) any such Lien shall
extend solely to the item or items of such property (or improvements thereon)
which is an improvement to or is acquired for specific use in connection with
such acquired or constructed property (or improvement thereon) or which is real
property being improved by such acquired or constructed property (or improvement
thereon), (B) the aggregate value of the assets subject to such Purchase Money
Security Interest securing such Indebtedness shall not exceed an amount equal to
the lesser of (x) the cost of such property (or improvement thereon) and (y) the
Fair Market Value (as determined in good faith by the board of directors of the
Borrower) of such property (or improvement thereon) at the time of such
acquisition (excluding for the purpose of this computation any loans or deferred
payments secured by Liens described on Schedule 1.01(d)(2)) and (C) any such
Lien shall be created contemporaneously with, or within one hundred eighty
(180) days after the acquisition or construction of such property;

(j) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in any case they do not, in the aggregate, materially
impair the ability of any Loan Party to perform its Obligations hereunder or
under the other Loan Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

 

24



--------------------------------------------------------------------------------

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders that the aggregate amount
secured by all such Liens under this subsection (4) together with the Liens
referred to in clause (v) above shall not at any time exceed five percent
(5.0%) of Consolidated Total Assets;

(k) Any interest or title of a lessor, sublessor, licensor or sublicensor under
any leases (other than Capital Leases), subleases, licenses or sublicenses
entered into by the Borrower or any Subsidiary of the Borrower as lessee,
sublessee, licensee or sublicensee in the ordinary course of business;

(l) Liens existing on property or any asset at the time of acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary on or after the Closing Date prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary (other than proceeds) and
(iii) such Lien shall secure only those obligations which it secured on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals, refinancings and replacements thereof that do
not increase the outstanding principal amount thereof (other than by an amount
not in excess of fees and expenses, including premium and defeasance costs
associated therewith) or result in a decreased average weighted life thereof;
and

(m) Liens not otherwise described by the foregoing clauses in this definition on
assets of the Loan Parties securing obligations not exceeding Twenty Million and
00/100 Dollars ($20,000,000.00) in the aggregate.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means at any time an employee pension benefit plan (including a Multiple
Employer Plan), but not a Multiemployer Plan) which is covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code and either (i) is maintained by any member of the ERISA Group for employees
of any member of the ERISA Group or (ii) has at any time within the preceding
five (5) years been maintained by an entity which was at such time a member of
the ERISA Group for employees of any entity which was at such time a member of
the ERISA Group.

“Platform” means IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system.

 

25



--------------------------------------------------------------------------------

“Potential Default” means any event or condition which with notice or passage of
time, or a determination by the Administrative Agent or the Required Lenders, or
any combination of the foregoing, would constitute an Event of Default.

“Press Release” means the press release to be issued by or on behalf of the UK
Borrower announcing the terms of the Scheme of Arrangement or Offer.

“Public Lender” means certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrowers or their securities) (each, a “Public Lender”).

“Purchase Money Security Interest” shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Default” has the meaning specified in Section 8.04.

“Relief Proceeding” means any proceeding seeking a decree or order for relief in
respect of any Loan Party in a voluntary or involuntary case under any
applicable bankruptcy, insolvency, reorganization or other similar law now or
hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of any Loan
Party or Subsidiary of a Loan Party for any substantial part of its property, or
for the winding-up or liquidation of its affairs, or an assignment for the
benefit of its creditors.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swingline
Loan, a Swingline Loan Notice.

“Required Lenders” means, at any time, at least two (2) (unless at such time
there is only one Lender) Lenders having Total Credit Exposures representing
more than 50% of the Total Credit Exposures of all Lenders. The Total Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time (and Defaulting Lenders shall be ignored in determining the
number of Lenders to the Facility); provided that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination.

 

26



--------------------------------------------------------------------------------

“Resignation Effective Date” has the meaning set forth in Section 9.06.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance, amendment
and/or extension of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iii) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Scheme Document” means the scheme of arrangement document to be sent to the
holders of the Shares pursuant to the Scheme of Arrangement (as may be amended
in accordance with the terms of this Agreement).

“Scheme” or “Scheme of Arrangement” means any scheme of arrangement relating to
the Waterfall Acquisition proposed to be made under Part 26 of the Companies Act
between Waterfall and the holders of Shares, with or subject to any
modification, addition or condition approved or imposed by the Court.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

27



--------------------------------------------------------------------------------

“Shares” means the shares from time to time representing the entire issued share
capital of Waterfall and any securities representing such shares (including, if
the Waterfall Acquisition is effected by means of an Offer, any shares or
securities issued while the Offer remains open for acceptance).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person, and in relation to a Person
incorporated in the Netherlands, a “dochtermaatschappij” within the meaning of
section 2:24a DCC (regardless whether the shares or voting rights on the shares
in such company are held directly or indirectly through another
“dochtermaatschappij”). Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Loan Parties.

“Subsidiary Equity Interests” shall have the meaning specified in Section 5.02.

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Lender” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

 

28



--------------------------------------------------------------------------------

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit J or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent pursuant), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Swingline Sublimit” means an amount equal to the lesser of (a) $2,500,000 and
(b) the Facility. The Swingline Sublimit is part of, and not in addition to, the
Facility.

“Takeover Code” means the City Code on Takeovers and Mergers.

“Target” means the person or division, line of business or other business unit
of the Person to be acquired in connection with Permitted Acquisition.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $25,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Exposure of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans,
Swingline Loans and L/C Obligations.

“Transfer” means, with respect to the Borrower or any Subsidiary of the
Borrower, any transaction in which such Person sells, conveys, transfers or
leases (as lessor) any of its property, including, without limitation, Equity
Interests.

“Treaty” has the meaning set forth in the definition of “Treaty State” in
Section 1.01 of this Agreement.

“Treaty Lender” means a Lender which:

(a) is treated as a resident of a Treaty State for the purposes of the Treaty;
and

(b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

29



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UK Borrower” has the meaning specified in the introductory paragraph hereto,
provided that on the Waterfall Acquisition Termination Date, the UK Borrower
shall cease to be a Borrower hereunder.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

“Waterfall” means Latchways plc.

“Waterfall Acquisition” means the acquisition of all of the Shares pursuant to
the Scheme or (as the case may be) the acquisition of more than 75% of the
Shares by means of the Offer.

“Waterfall Acquisition Closing Date” means the first date on which a payment is
due to be made to Waterfall’s shareholders pursuant to the Scheme or, as the
case may be, the Offer, being the date which in the case of (a) an Offer is 14
days after the later of the date on which the Offer becomes or is declared
wholly unconditional and the first closing date of the Offer; and (b) a Scheme
is the date which is 14 days after the effective date of the Scheme.

“Waterfall Acquisition Costs” means any costs, fees and expenses (and Taxes on
them) and all stamp duty, stamp duty land tax, registration and other similar
Taxes incurred by or on behalf of UK Borrower in connection with the Waterfall
Acquisition, Loan Documents, Waterfall Acquisition Documents, or the financing
of the Waterfall Acquisition.

“Waterfall Acquisition Documents” means the Scheme Document or (as the case may
be) the Offer Document.

“Waterfall Acquisition Effective Date” means the date when all conditions of
Section 4.03 are met or waived, provided that if the Waterfall Acquisition is
not consummated on or before the last day of the Certain Funds Period, the
Acquisition Commitment hereunder shall be null and void.

“Waterfall Acquisition Termination Date” means the date, if any, on which the
Waterfall Acquisition is irrevocably and unconditionally terminated without
consummation; provided that if the Waterfall Acquisition has not been
consummated on or prior to the last day of the Certain Funds Period, the
Waterfall Termination Date shall be deemed to have occurred.

 

30



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Any and
all references to “Borrower” regardless of whether preceded by the term a, any,
each of, all, and/or, or any other similar term shall be deemed to refer, as the
context requires, to each and every (and/or any one or all) parties constituting
a Borrower, individually and/or in the aggregate.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Article VII [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Article VII [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
the Statements referred to in Section 5.06(a) [Historical Statements]. In the
event of any change after the date hereof in GAAP, and if such change would
affect the computation of any of the financial covenants set forth in Article
VII [Negative Covenants], then the parties hereto agree to endeavor, in good
faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would preserve the original intent

 

31



--------------------------------------------------------------------------------

thereof, but would allow compliance therewith to be determined in accordance
with the Borrower’s financial statements at that time, provided that, until so
amended, such financial covenants shall continue to be computed in accordance
with GAAP prior to such change therein.

 

1.04 Rounding.

Any financial ratios required to be maintained pursuant to this Agreement shall
be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to London, England time (daylight or standard, as applicable).

 

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

1.07 UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

 

1.08 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.

 

32



--------------------------------------------------------------------------------

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

 

1.09 Dutch terms.

In relation to any entity that is incorporated, or where applicable, has its
centre of main interest in the Netherlands, a reference to:

(a) an administrator includes a bewindvoerder and a stille bewindvoerder;

(b) an attachment includes conservatoir and executoriaal beslag;

(c) a distribution or dividend includes any distribution of profits
(winstuitkering) or the distribution of reserves (uitkering uit reserves);

(d) admitting the inability to pay debts as they fall due and to incur debts or
liabilities beyond a person’s ability to pay includes with respect to an entity
the filing of any notice under section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990) (“TCA”) or section 60 paragraphs 2 and/or 3
of the Social Insurance Financing Act of the Netherlands (Wet Financiering
Sociale Verzekeringen) in conjunction with section 36 of the TCA;

(e) a Lien includes any mortgage (hypotheek), pledge (pandrecht), retention of
title arrangement (eigendomsvoorbehoud), privilege (voorrecht), right of
retention (recht van retentie), right to reclaim goods (recht van reclame), and
any other rights is rem (zakelijke rechten) or other rights created for the
purpose of granting security;

(f) a liquidator or a trustee in bankruptcy includes a curator and a beoogd
curator;

(g) a moratorium of any indebtedness includes (voorlopige) surseance van
betaling and a moratorium is declared in respect of any indebtedness includes
surseance verleend;

(h) Organization Documents means in relation to companies incorporated in the
Netherlands, a copy of (i) the articles of association (statuten), (ii) the deed
of incorporation (akte van oprichting) and (iii) an up-to-date extract
(uittreksel) from the trade register (Handelsregister) of the Dutch chamber of
commerce (Kamer van Koophandel);

(i) Responsible Officers include authorized representatives and managing
directors of a Dutch entity; and

(j) winding-up, liquidation and administration (and any of those terms) includes
an entity being declared bankrupt (failliet verklaard), dissolved (ontbonden) or
subjected to emergency regulations (noodregeling) on the basis of the Dutch Act
on Financial Supervision (Wet op het Financieel Toezicht).

 

33



--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Loan”) to the requesting Borrower, in
Dollars or in one or more Alternative Currencies, from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Borrowing, (i) the Total Outstandings
shall not exceed the Available Commitment Amount and (ii) the Exposure of any
Lender shall not exceed such Lender’s Commitment; provided further that (i) the
UK Borrower may only request Loans within 5 Business Days prior to, on and after
the Waterfall Acquisition Effective Date (and if the Waterfall Acquisition
Termination Date occurs, the UK Borrower shall not be permitted to borrow under
this Agreement) and (ii) only the UK Borrower may request Loans which constitute
the Acquisition Commitment. Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow
Loans, prepay under Section 2.05, and reborrow under this Section 2.01. Loans
may be Base Rate Loans or Eurocurrency Rate Loans.

 

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon a Borrower’s irrevocable notice to the Administrative Agent, which may be
given by a Loan Notice. Each such Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. three (3) Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of the Dollar Equivalent
of $5,000,000 or a whole multiple of the Dollar Equivalent of $1,000,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
the Dollar Equivalent of $500,000 or a whole multiple of the Dollar Equivalent
of $100,000 in excess thereof. Each Loan Notice shall specify (A) whether the
requesting Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Loans, as the case may be, (B) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (C) the principal amount of Loans to be
borrowed, converted or continued, (D) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (E) if applicable, the duration of the
Interest Period with respect thereto, (F) the currency of the Loans to be
borrowed, (G) a Borrower making such request and (H) whether the Loans to be
borrowed constitute a utilization in respect of the Acquisition Commitment. If
the applicable Borrower fails to specify a currency in a Loan Notice requesting
a Borrowing, then the Loans so requested shall be made in Dollars. If the
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. Notwithstanding anything to the contrary herein, a
Swingline Loan may not be converted to a Eurocurrency Rate Loan. Except as
provided pursuant to Section 2.02(c), no Loan may be converted into or continued
as a Loan denominated in a different currency, but instead must be repaid in the
original currency of such Loan and reborrowed in the other currency.

 

34



--------------------------------------------------------------------------------

(b) Advances. Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans, as applicable, in each case as described in
Section 2.02(a). In the case of a Borrowing, each Lender shall make the amount
of its Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than the
Applicable Time specified by the Administrative Agent, in each case on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01, but in the case of a Borrowing with
respect to the consummation of the Waterfall Acquisition, limited to the
conditions in Section 4.03), the Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the applicable
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
applicable Borrower.

(c) Eurocurrency Rate Loans. Except as otherwise provided herein, a Eurocurrency
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurocurrency Rate Loan. Where a Certain Funds Default exists
during the Certain Funds Period and at any other time during the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the outstanding Eurocurrency Rate Loans be
converted immediately to Base Rate Loans.

(d) Notice of Interest Rates. The Administrative Agent shall promptly notify the
applicable Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, the Administrative Agent
shall notify the applicable Borrower and the Lenders of any change in the Base
Rate.

(e) Interest Periods. After giving effect to all Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect.

(f) Cashless Settlement Mechanism. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all or the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

 

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the applicant Borrower or, if applicable, any of its Subsidiaries as
a co-applicant with such Borrower, and to amend Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally

 

35



--------------------------------------------------------------------------------

agree to participate in Letters of Credit issued for the account of any Borrower
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed Available Commitment Amount, (y) the Exposure of any Lender shall not
exceed such Lender’s Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit; provided further
that the UK Borrower may only request Letters of Credit on and after the
Waterfall Acquisition Effective Date (and if the Waterfall Acquisition
Termination Date occurs, the UK Borrower shall not be permitted to request
Letters of Credit under this Agreement). Each request by a Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the provisos to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, each Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly each Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iv), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless such Letter of Credit has been cash collateralized by the
Borrower in an amount equal to one hundred five percent (105%) of the face
amount of such Letter of Credit on terms and conditions acceptable to the
Administrative Agent and the Issuing Lender, each in its sole discretion, at
least thirty (30) days prior to the Facility Termination Date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $500,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;

 

36



--------------------------------------------------------------------------------

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, which may include the delivery of Cash Collateral,
reasonably satisfactory to the L/C Issuer with the Borrowers or such Lender to
eliminate the L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.15(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which the L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or

(F) the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by fax transmission, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least five (5) Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof and in the absence of specification of currency shall be deemed a
request for a Letter of Credit denominated in Dollars; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail

 

37



--------------------------------------------------------------------------------

reasonably satisfactory to the L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the L/C Issuer may require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
(1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the applicable Borrower shall reimburse
the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the applicable Borrower shall have notified the L/C Issuer promptly
following receipt of the notice of drawing that the applicable Borrower will
reimburse the L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency. In the event that
(A) a drawing denominated in an Alternative Currency is to be reimbursed in
Dollars pursuant to the second sentence in this Section 2.03(c)(i) and (B) the
Dollar amount paid by the applicable Borrower, whether on or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the applicable Borrower agrees, as a separate and
independent obligation, to indemnify the L/C Issuer for the loss resulting from
its inability on that date to purchase the

 

38



--------------------------------------------------------------------------------

Alternative Currency in the full amount of the drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section.

(iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Borrower,
any Subsidiary or any other Person for any reason whatsoever; (B) the occurrence
or continuance of a Potential Default; or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

39



--------------------------------------------------------------------------------

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
Payment in Full and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

 

40



--------------------------------------------------------------------------------

(iii) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries; or

(ix) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency any Borrower, to the Parent, to any Subsidiary
or in the relevant currency markets generally.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or

 

41



--------------------------------------------------------------------------------

enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves, as determined by a final nonappealable
judgment of a court of competent jurisdiction, were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight or time draft and certificate(s) strictly complying with the terms
and conditions of a Letter of Credit. In furtherance and not in limitation of
the foregoing, the L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring,
endorsing or assigning or purporting to transfer, endorse or assign a Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason. The L/C
Issuer may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued the
rules of the ISP shall apply to each standby Letter of Credit. Notwithstanding
the foregoing, the L/C Issuer shall not be responsible to the Borrower for, and
the L/C Issuer’s rights and remedies against the Borrower shall not be impaired
by, any action or inaction of the L/C Issuer required or permitted under any
law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade—International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.15, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate Loans that are Eurocurrency
Rate Loans times the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit Letter of Credit Fees shall be (1) due and payable
on the first Business Day following each fiscal quarter end, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (2) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee of 12.5 basis points per annum with respect to each Letter of Credit,
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on or prior to the date that is ten (10) Business Days
following each fiscal quarter end,

 

42



--------------------------------------------------------------------------------

commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account, in Dollars the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

2.04 Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, may in its sole discretion make loans to the Borrower (each
such loan, a “Swingline Loan”). Each such Swingline Loan may be made, subject to
the terms and conditions set forth herein, to the Borrower, in Dollars, from
time to time on any Business Day. During the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swingline
Sublimit, notwithstanding the fact that such Swingline Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Loans and L/C
Obligations of the Lender acting as Swingline Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that (i) after giving effect to any
Swingline Loan, (A) the Total Outstandings shall not exceed the Facility at such
time, and (B) the Exposure of any Lender at such time shall not exceed such
Lender’s Commitment, (ii) the Borrower shall not use the proceeds of any
Swingline Loan to refinance any outstanding Swingline Loan, and (iii) the
Swingline Lender shall not be under any obligation to make any Swingline Loan if
it shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section, prepay under
Section 2.05, and reborrow under this Section. Each Swingline Loan shall bear
interest only at a rate based on the Base Rate plus the Applicable Rate.
Immediately upon the making of a Swingline Loan, each Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Lender a risk participation in such Swingline Loan in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Swingline Loan.

(b) Borrowing Procedures.

(i) Each Swingline Borrowing shall be made upon the Borrower’s irrevocable
notice to the Swingline Lender and the Administrative Agent, which may be given
by a Swingline Loan Notice. Each such Swingline Loan Notice must be received by
the Swingline Lender and the Administrative Agent not later than 11:00 a.m. on
the requested borrowing date, and shall specify (i) the amount to be borrowed,
which shall be a minimum of $100,000, and (ii) the requested date of the
Borrowing (which shall be a Business Day). Promptly after receipt by the
Swingline Lender of any Swingline Loan Notice, the Swingline Lender will confirm
with the Administrative Agent in writing that the Administrative Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify the Administrative Agent in writing of the contents thereof. Unless the
Swingline Lender has received notice in writing from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.04(a), or

 

43



--------------------------------------------------------------------------------

(B) that one or more of the applicable conditions specified in Article IV is not
then satisfied, then, subject to the terms and conditions hereof, the Swingline
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swingline Loan Notice, make the amount of its Swingline Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swingline Lender in Same Day Funds.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Lender make a Base Rate Loan in an
amount equal to such Lender’s Applicable Percentage of the amount of Swingline
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Facility and the conditions set forth
in Section 4.02. The Swingline Lender shall furnish the Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swingline Loan) for the
account of the Swingline Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the Swingline Lender as set forth herein shall be deemed to be a
request by the Swingline Lender that each of the Lenders fund its risk
participation in the relevant Swingline Loan and each Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swingline Lender in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Loan included in the relevant Borrowing
or funded participation in the relevant Swingline Loan, as the case may be. A
certificate of the Swingline Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

44



--------------------------------------------------------------------------------

(iv) Each Lender’s obligation to make Loans or to purchase and fund risk
participations in Swingline Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Potential Default or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing; provided however, that each Lender’s
obligation to make Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Loan Notice). No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swingline Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the
Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swingline Lender. The obligations of the
Lenders under this clause shall survive the Payment in Full and the termination
of this Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section to refinance such Lender’s Applicable Percentage of any Swingline
Loan, interest in respect of such Applicable Percentage shall be solely for the
account of the Swingline Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

 

2.05 Prepayments.

(a) Optional.

(i) The Borrowers may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty subject to Section 3.05; provided that, unless otherwise
agreed by the Administrative Agent, (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three (3) Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars or
Sterling, (2) four (4) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Euros, and (3) and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of the Dollar Equivalent of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each

 

45



--------------------------------------------------------------------------------

such notice shall specify the date, the currency and amount of such prepayment
and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on the
Applicable Percentage of such Lender). If such notice is given by a Borrower,
such Borrower shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein. Any
prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.

(ii) The Borrowers may, upon notice to the Swingline Lender pursuant to delivery
to the Swingline Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided that,
unless otherwise agreed by the Swingline Lender, (A) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
hereof (or, if less, the entire principal thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by a Borrower, such Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of principal shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.

(b) Mandatory.

Outstandings. If for any reason the Total Outstandings at any time exceed the
Available Commitment Amount at such time, the Borrowers shall immediately prepay
Loans, Swingline Loans and L/C Borrowings (together with all accrued but unpaid
interest thereon) and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that no Borrower shall be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless,
after the prepayment of the Loans and Swingline Loans, the Total Outstandings
exceed the Available Commitment Amount at such time. Except as otherwise
provided in Section 2.15, prepayments of the Facility made pursuant to this
Section 2.05(b)(i), first, shall be applied ratably to the L/C Borrowings and
the Swingline Loans, second, shall be applied to the outstanding Loans, and,
third, shall be used to Cash Collateralize the remaining L/C Obligations. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from either Borrower or any other Loan Party or any Defaulting
Lender that has provided Cash Collateral) to reimburse the L/C Issuer or the
Lenders, as applicable.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

2.06 Termination or Reduction of Commitments.

(a) Optional. Except during the Certain Funds Period, the Borrower may, upon
notice to the Administrative Agent, terminate the Facility, the Letter of Credit
Sublimit or the Swingline Sublimit, or from time to time permanently reduce the
Facility, the Letter of Credit Sublimit or the Swingline

 

46



--------------------------------------------------------------------------------

Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Facility or the Available
Commitment Amount, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (C) the Swingline
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swingline Loans would exceed the Swingline
Sublimit.

(b) Mandatory. If the Waterfall Acquisition Termination Date occurs, the
Aggregate Commitments and the Facility shall be immediately and automatically
reduced, without further action by either Borrower or the Administrative Agent
or any Lender, by an amount equal to $75,000,000. Neither the Letter of Credit
Sublimit or the Swingline Sublimit shall be reduced in connection with any such
reduction under this clause (b) unless, after giving effect to such reduction of
the Aggregate Commitments, such sublimit shall exceed the Aggregate Commitments
(in which case it shall automatically be reduced to the size of the Aggregate
Commitments at such time).

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swingline Sublimit, or the Aggregate Commitments
under this Section 2.06. Upon any reduction of the Commitments, the Commitment
of each Lender shall be reduced by such Lender’s Applicable Percentage of such
reduction amount. All fees in respect of the Facility accrued until the
effective date of any termination of the Facility shall be paid on the effective
date of such termination.

 

2.07 Repayment of Loans.

(a) Loans. The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of all Loans outstanding on such date.

(b) Swingline Loans. The Borrower shall repay each Swingline Loan on the earlier
to occur of (i) the date ten (10) Business Days after such Loan is made and
(ii) the Maturity Date.

 

2.08 Interest and Default Rate.

(a) Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period from the applicable borrowing date at a rate
per annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swingline Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b) Default Rate.

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

47



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (including a payment default), all outstanding Obligations (including
Letter of Credit Fees) may accrue at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.15. For the avoidance of doubt the
Outstanding Amount of Swingline Loans shall not be counted towards or considered
usage of the Aggregate Commitments. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b) Other Fees.

(i) The Borrower shall pay to the Administrative Agent and the Arranger, their
own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

48



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) Computation of Interest and Fees. All computations of interest for Base Rate
Loans shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365 day year), or, in the case of interest in respect of Loans denominated
in Alternative Currencies as to which market practice differs from the
foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(b) Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Parent and
its Subsidiaries or for any other reason, the Parent, any Borrower, or the
Lenders determine that (i) the Consolidated Net Leverage Ratio as calculated by
the Parent or a Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Net Leverage Ratio would have resulted in
higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under any provision of this Agreement to
payment of any Obligations hereunder at the Default Rate or under Article VIII.
The Borrowers’ obligations under this paragraph shall survive the termination of
the Aggregate Commitments and the repayment of all other Obligations hereunder.

 

2.11 Evidence of Debt.

(a) Maintenance of Accounts. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to either Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, each Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

(b) Maintenance of Records. In addition to the accounts and records referred to
in Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

49



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by either Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by any Borrower hereunder shall be made to the applicable
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in England. If, for any reason, any Borrower is prohibited by any Law from
making any required payment hereunder in an Alternative Currency, such Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent, in the case of payments
in an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to Section 2.07(a) and as otherwise specifically provided for in
this Agreement, if any payment to be made by a Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by a Borrower, the interest rate applicable to Base Rate
Loans or in the case of Euros in accordance with such market practice, in each
case, as applicable. If the applicable Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the applicable Borrower the amount
of such interest paid by such Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by a Borrower shall be without prejudice to any claim such Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

50



--------------------------------------------------------------------------------

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to a Borrower by the Administrative Agent because the conditions
to the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing (other than Swingline Borrowings) shall be made from the Lenders, each
payment of fees under Section 2.09 and 2.03(h) and (i) shall be made for account
of the Lenders, and each termination or reduction of the amount of the Aggregate
Commitments shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments; (ii) each
Borrowing shall be allocated pro rata among the Lenders according to the amounts
of their respective Commitments (in the case of the making of Loans) or their
respective Loans that are to be included in such Borrowing (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Loans by any Borrower shall be made for account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans
held by them; and (iv) each payment of interest on Loans by any Borrower shall
be made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders.

 

51



--------------------------------------------------------------------------------

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time, then, in each case under clauses
(a) and (b) above, the Lender receiving such greater proportion shall (A) notify
the Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and
Swingline Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:

(1) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(2) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to any Loan Party or any Affiliate
thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 2.05 or 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrowers shall immediately (in
the case of clause (iii) above) or within one (1) Business Day (in all other
cases) following any request by the Administrative Agent or the L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving

 

52



--------------------------------------------------------------------------------

effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). Additionally, if the Administrative Agent notifies the Borrowers at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then within two
(2) Business Days after receipt of such notice, the Borrowers shall provide Cash
Collateral for the Outstanding Amount of the L/C Obligations in an amount not
less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.

(b) Grant of Security Interest. Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more blocked, non-interest bearing deposit
accounts at Bank of America. The Borrowers shall pay on demand therefor from
time to time all customary account opening, activity and other administrative
fees and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Lender
that is a Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

 

53



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrowers
may request (so long as no Potential Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Potential
Default or Event of Default exists, to the payment of any amounts owing to any
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise as may be required under the Loan
Documents in connection with any Lien conferred thereunder or directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(a)(v). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) Fees. No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.14.

 

54



--------------------------------------------------------------------------------

(C) Defaulting Lender Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
applicable Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to the L/C Issuer and Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (a)(v) above cannot, or can only partially, be effected, each Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (A) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (B) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent,
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

2.16 Reserved.

 

2.17 Designated Lenders.

Each of the Administrative Agent, the L/C Issuer and each Lender at its option
may make any Credit Extension or otherwise perform its obligations hereunder
through any Lending Office (each, a “Designated Lender”); provided that any
exercise of such option shall not affect the obligation of such

 

55



--------------------------------------------------------------------------------

Borrower to repay any Credit Extension in accordance with the terms of this
Agreement. Any Designated Lender shall be considered a Lender; provided that in
the case of an Affiliate or branch of a Lender, all provisions applicable to a
Lender shall apply to such Affiliate or branch of such Lender to the same extent
as such Lender; provided that for the purposes only of voting in connection with
any Loan Document, any participation by any Designated Lender in any outstanding
Credit Extension shall be deemed a participation of such Lender.

 

2.18 Increase in Facility.

(a) Request for Increase. Provided there exists no Potential Default and the
Aggregate Commitments were reduced pursuant to Section 2.06(b) as a result of
the occurrence of the Waterfall Acquisition Termination Date, then upon notice
to the Administrative Agent (which shall promptly notify the Lenders), the
Borrower may from time to time request an increase in the Aggregate Commitments
under the Facility by an amount (for all such requests) not exceeding
$75,000,000 (each an “Incremental Increase”); provided that (i) any such request
for an Incremental Increase shall be in a minimum amount of $25,000,000 and
(ii) the Borrower may make a maximum of three (3) such requests. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase,
and subject to the approval of the Administrative Agent, the L/C Issuer and the
Swingline Lender, the Borrower may also invite additional Eligible Assignees to
become Lenders pursuant to a joinder agreement (“New Lenders”) in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Facility is increased in accordance
with this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Borrower and the
Lenders and the New Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct, on and as of the Increase Effective Date, and
except that for purposes of this Section, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01, and (B) both before and after giving effect to
the Incremental Increase, no Potential Default exists. The Borrower shall
deliver or cause to be delivered any other customary documents (including,
without limitation, legal opinions) as reasonably requested by the
Administrative Agent in connection with any Incremental Increase. The Borrower
shall prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.

 

56



--------------------------------------------------------------------------------

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

(g) Incremental Increase. Each Incremental Increase shall be part of, and shall
have all of the same terms and conditions (including pricing and maturity)
applicable to, the Facility.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

57



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall also, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below
(other than amounts caused by the Administrative Agent’s negligence or willful
misconduct).

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(iii) (A) Subject to paragraph (B) below, a Treaty Lender and each Loan Party
which makes a payment to which that Treaty Lender is entitled shall co-operate
in completing any procedural formalities necessary for that Loan Party to obtain
authorization to make that payment without a Tax Deduction.

(B) A Treaty Lender that holds a passport under the HMRC DT Treaty Passport
scheme, and which wishes that scheme to apply to this Agreement, shall confirm
its scheme reference number and its jurisdiction of tax residence on the
signature pages to this Agreement; and a new Lender that is a Treaty Lender that
holds a passport under the

 

58



--------------------------------------------------------------------------------

HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall confirm its scheme reference number and its jurisdiction of tax
residence in the Assignment and Assumption which it executes, and, having done
so, that Lender shall be under no obligation pursuant to clause (iii)(A) above.

(iv) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with Section 3.01(c)(iii) above and:

(A) a Loan Party making a payment to that Lender has not made a Borrower DTTP
Filing in respect of that Lender; or

(B) a Loan Party making a payment to that Lender has made a Borrower DTTP Filing
in respect of that Lender but:

(1) that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(2) HM Revenue & Customs has not given the Loan Party authority to make payments
to that Lender without a Tax Deduction within 60 days of the date of the
Borrower DTTP Filing;

and in each case, the Loan Party has notified that Lender in writing, then that
Lender and the Loan Party shall co-operate in completing any additional
procedural formalities necessary for that Loan Party to obtain authorization to
make that payment without a Tax Deduction.

(v) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with Section 3.01(c)(iii) above, no Loan Party
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment or its
participation in any Loan unless the Lender otherwise agrees.

(vi) A Loan Party shall, promptly on making a Borrower DTTP Filing, deliver a
copy of that Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding

 

59



--------------------------------------------------------------------------------

anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit M-4 on behalf of each such direct and indirect partner;

 

60



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement and solely for purposes of this Section 3.01, the term
“applicable Law” shall include FATCA.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Loan Party or with respect to which
any Loan Party has paid additional amounts pursuant to this Section 3.01, it
shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that each Loan Party, upon the request of the Recipient, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to such Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

 

61



--------------------------------------------------------------------------------

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

3.02 Illegality and Designated Lenders.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or to
make, maintain or fund or charge interest with respect to any Credit or to
determine or charge interest rates based upon the Eurocurrency Rate or the Base
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or continue or convert any Eurocurrency
Rate Loans or Base Rate Loans in the affected currency or currencies shall be
suspended, in each case until such Lender notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), either (i) prepay such Loans
or (ii) convert such Loans (if denominated in a currency for which a Type of
Loan for which such condition does not exist) into a Type of Loan for which such
condition does not exist, in each case either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

(b) If, in any applicable jurisdiction, the Administrative Agent, the L/C Issuer
or any Lender or any Designated Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, the L/C Issuer or any Lender or its applicable
Designated Lender to (i) perform any of its obligations hereunder or under any
other Loan Document, (ii) to fund or maintain its participation in any Loan or
(iii) issue, make, maintain, fund or charge interest with respect to any Credit
Extension, such Person shall promptly notify the Administrative Agent, and then,
upon the Administrative Agent notifying the Borrowers, and until such notice by
such Person is revoked, any obligation of such Person to issue, make, maintain,
fund or charge interest with respect to any such Credit Extension shall be
suspended, and to the extent required by applicable Law, cancelled. Upon receipt
of such notice, the Loan Parties shall, (A) repay that Person’s participation in
the Loans or other applicable Obligations on the last day of the Interest Period
for each Loan or other Obligation occurring after the Administrative Agent has
notified the Borrowers or, if earlier, the date specified by such Person in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable Law) and (B) take all
reasonable actions requested by such Person to mitigate or avoid such
illegality.

 

62



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates.

(a) If, in connection with any request for a Borrowing of, continuation of or
conversion to a Eurocurrency Rate Loan or a Base Rate Loan, (i) the
Administrative Agent determines that (A) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the London applicable
offshore interbank market for such currency for the applicable amount and (if
applicable) Interest Period of such Eurocurrency Rate Loan or Base Rate Loan, or
(B) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or the
Base Rate in connection with an existing or proposed Base Rate Loan or (C) a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to such Alternative Currency (including, without limitation,
changes in national or international financial, political or economic conditions
or currency exchange rates or exchange controls) (in each case with respect to
clause (i), “Impacted Loans”), or (ii) the Administrative Agent or the Required
Lenders determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or the Base
Rate with respect to a proposed Base Rate Loan, in either case does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans or Base Rate Loans, as applicable, in the affected currency or currencies
shall be suspended (to the extent of the affected Eurocurrency Rate Loans,
Interest Periods and/or Base Rate Loans) until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans and/or Base Rate Loans
in the affected currency or currencies (to the extent of the affected
Eurocurrency Rate Loans, Interest Periods and/or Base Rate Loans).

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Borrowers and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

 

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

63



--------------------------------------------------------------------------------

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Mandatory Costs. If any Lender or the L/C Issuer incurs any Mandatory Costs
attributable to the Obligations, then from time to time the Borrowers will pay
to such Lender or the L/C Issuer, as the case may be, such Mandatory Costs. Such
amount shall be expressed as a percentage rate per annum and shall be payable on
the full amount of the applicable Obligations.

(d) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a), (b) or (c) of this Section and delivered to the Borrowers shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(e) Reserves. The Borrowers shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan or Base Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrowers shall have received at least ten (10) days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice ten (10) days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

 

64



--------------------------------------------------------------------------------

(f) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by a Borrower pursuant
to Section 11.13; or

(d) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the applicable interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

 

65



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrowers, such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. Each Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01 Conditions of Initial Credit Extension.

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a) Execution of Credit Agreement; Loan Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender, (ii) for the account of each Lender requesting a Note, a Note executed
by a Responsible Officer of each Borrower, and (iii) counterparts of any other
Loan Document, executed by a Responsible Officer of the applicable Loan Party
and a duly authorized officer of each other Person party thereto.

(b) Officer’s Certificate. The Administrative Agent shall have received an
Officer’s Certificate dated the Closing Date, certifying as to the Organization
Documents of each Loan Party (which, to the extent filed with a Governmental
Authority, shall be certified as of a recent date by such Governmental
Authority), the resolutions of the governing body of each Loan Party, as
applicable, the good standing, existence or its equivalent of each Loan Party
and of the incumbency (including specimen signatures) of the Responsible
Officers of each Loan Party.

 

66



--------------------------------------------------------------------------------

(c) Legal Opinions of Counsel. The Administrative Agent shall have received an
opinion or opinions (including, if requested by the Administrative Agent, local
counsel opinions) of counsel for the Loan Parties, dated the Closing Date and
addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent.

(d) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 5.06, each in
form and substance satisfactory to each of them.

(e) Insurance. The Administrative Agent shall have received evidence, in form
and substance satisfactory to the Administrative Agent, that adequate insurance
required to be maintained under this Agreement is in full force and effect.

(f) Solvency Certificate. The Administrative Agent shall have received a
certificate signed by the Chief Financial Officer of the Parent to the effect
that, after giving effect to the initial borrowings under the Loan Documents and
the other transactions contemplated hereby to occur prior to or on the Closing
Date, the Parent and its Subsidiaries are Solvent on a consolidated basis.

(g) Loan Notice. The Administrative Agent shall have received a Loan Notice with
respect to the Loans to be made on the Closing Date, if any.

(h) Consents. The Administrative Agent shall have received evidence that all
members, boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the entering into of this
Agreement have been obtained.

(i) Fees. The Administrative Agent and the Lenders shall have received all fees
owing on or prior to the Closing Date pursuant to this Agreement or the Fee
Letter.

(j) Expenses. Unless waived by the Administrative Agent, all reasonable and
documented out-of-pocket expenses (including the reasonable and documented fees
and out o-of-pocket charges and disbursements of counsel) required to be paid on
or before the Closing Date shall have been paid on or prior to the Closing Date.

(k) Know Your Customer. At least three Business Days prior to the Closing Date,
the Parent, each Borrower and each of the other Loan Parties shall have provided
to the Administrative Agent and the Lenders all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act, that has been requested in writing not less than
five Business Days prior to the Closing Date.

(l) Other Documents. All other documents provided for herein or which the
Administrative Agent or any other Lender may reasonably request or require.

(m) Additional Information. Such additional information and materials which the
Administrative Agent and/or any Lender shall reasonably request or require.

(n) The Base Case Model.

(o) Legal Due Diligence Report. The legal due diligence report prepared by
counsel to the UK Borrower relating to Waterfall and its Subsidiaries addressed
to the Administrative Agent.

 

67



--------------------------------------------------------------------------------

(p) Press Release/Scheme Document. The Administrative Agent shall have received
a copy of:

(i) the draft Press Release; and

(ii) the draft Scheme Document.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions.

Subject to Section 8.04, the obligation of each Lender and the L/C Issuer to
honor any Request for Credit Extension (including the initial Request for
Extension on the Closing Date, if any, but excluding any Loan Notice either
(x) requesting only a conversion of Loans to the other Type, or a continuation
of Eurocurrency Rate Loans or (y) with respect to a Borrowing the proceeds of
which are to be used to consummate the Waterfall Acquisition, which shall be
subject solely to the conditions set forth in Section 4.03, is subject to the
following conditions precedent:

(a) Representations and Warranties. The representations and warranties of the
Parent, each Borrower and each other Loan Party contained in Article II, Article
V or any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall (i) with respect
to representations and warranties that contain a materiality qualification, be
true and correct on and as of the date of such Credit Extension (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date) and
(ii) with respect to representations and warranties that do not contain a
materiality qualification, be true and correct in all material respects on and
as of the date of such Credit Extension (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date), and except that for purposes of this Section 4.02, the representations
and warranties contained in Sections 5.06(a) and (b) shall be deemed to refer to
the most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.

(b) Default. No Potential Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) Request for Credit Extension. The Administrative Agent and, if applicable,
the L/C Issuer or the Swingline Lender, shall have received a Request for Credit
Extension in accordance with the requirements hereof.

(d) Alternative Currency. In the case of a Credit Extension to be denominated in
an Alternative Currency, such currency remains an Eligible Currency.

(e) Legal Impediment. There shall be no impediment, restriction, limitation or
prohibition imposed under Law or by any Governmental Authority, as to the
proposed financing under this Agreement or the repayment thereof or as to rights
created under any Loan Document or as to application of the proceeds of the
realization of any such rights.

 

68



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than a Loan Notice either
(x) requesting only a conversion of Loans to the other Type, or a continuation
of Eurocurrency Rate Loans or (y) with respect to a Borrowing the proceeds of
which are to be used to consummate the Waterfall Acquisition) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

 

4.03 Conditions to Credit Extension on Waterfall Acquisition Effective Date.

Provided that conditions precedent at Section 4.01 have been satisfied or
waived, the obligation of each Lender to honor any Request for Credit Extension
in respect of the Acquisition Commitment is subject to the following conditions
precedent:

(a) it is not unlawful for that Lender to perform its obligations under this
Agreement;

(b) no Certain Funds Default is continuing;

(c) in the event that the Waterfall Acquisition is effected by means of an
Offer, the Offer has, at the date on which the firm intention announcement
relating to that Offer is released, been recommended by the board of directors
of Waterfall;

(d) the Administrative Agent shall have received a certificate of UK Borrower
(signed by a director) certifying that together with amounts to be drawn under
the Facility, the UK Borrower together with the Netherlands Borrower have
sufficient funds to consummate the Waterfall Acquisition and the Waterfall
Acquisition Costs; and

(e) the Administrative Agent shall have received a Request for Credit Extension
relating to the Acquisition Commitment delivered prior to the expiry of the
Certain Funds Period.

 

4.04 Actions by Lenders during Certain Funds Period

During the Certain Funds Period (unless the conditions precedent set out in
Section 4.01 or Section 4.03 have not been satisfied or waived at the relevant
time, in which case no Lender is obliged to honor any request for a Borrowing)
and notwithstanding any provision of any Loan Document to the contrary, no
Lender shall be entitled to (nor shall any Lender be entitled to request the
Administrative Agent to):

(a) cancel its Commitments hereunder;

(b) rescind, terminate or cancel this Agreement or any of the Commitments
hereunder or exercise any similar right or remedy or make or enforce any claim
under the Loan Documents it may have;

(c) refuse to participate in the making of a Borrowing;

(d) exercise any right of set-off or counterclaim or similar right or remedy
which it may exercise in respect of a Borrowing;

(e) cancel, accelerate or cause repayment or prepayment of any amounts owing
hereunder or under any other Loan Document or to exercise any enforcement or
other rights under any Loan Document; or

 

69



--------------------------------------------------------------------------------

(f) take any other action or make or enforce any claim to the extent that such
action, claim or enforcement would directly or indirectly prevent or limit the
making of a Borrowing;

provided, that, immediately upon expiry of the Certain Funds Period, all rights,
remedies and entitlements shall be available to the Administrative Agent and the
Lenders notwithstanding that they may not have been used or been available for
use during the Certain Funds Period.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

 

5.01 Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default.

Each Loan Party and each Subsidiary of each Loan Party (a) is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (b) has the
lawful power to own or lease its properties and to engage in the business it
presently conducts or proposes to conduct, (c) except where the failure to do so
would not constitute a Material Adverse Effect, is duly licensed or qualified
and in good standing in each jurisdiction where the property owned or leased by
it or the nature of the business transacted by it or both makes such licensing
or qualification necessary, (d) has full power to enter into, execute, deliver
and carry out this Agreement, the other Loan Documents to which it is a party,
to incur the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party and the Note
Purchase Agreements, as applicable, and all such actions have been duly
authorized by all necessary proceedings on its part, (e) is in compliance in all
material respects with all applicable Laws (including Environmental Laws)
applicable to it except where the failure to do so would not constitute a
Material Adverse Effect, and (f) has good and marketable title to or valid
leasehold interest in all properties, assets and other rights which it purports
to own or lease or which are reflected as owned or leased on its books and
records, free and clear of all Liens and encumbrances except Permitted Liens and
except for such defects in title as could not reasonably be expected to
constitute a Material Adverse Effect. No Event of Default or Potential Default
exists or is continuing.

 

5.02 Subsidiaries and Owners; Investment Companies.

Schedule 5.02 states, as of the Closing Date (a) the name of each of the
Borrower’s Subsidiaries, its jurisdiction of organization and the amount,
percentage and type of equity interests in such Subsidiary (the “Subsidiary
Equity Interests”), (b) the name of each holder of an equity interest in each
such Subsidiary, the amount, percentage and type of such equity interest, and
(c) any options, warrants or other rights outstanding to purchase any such
equity interests referred to in clause (a) or (c). The relevant Borrower and
each Subsidiary of the relevant Borrower has good and marketable title to all of
the Subsidiary Equity Interests it purports to own, free and clear in each case
of any Lien (other than Permitted Liens or, in the case of any Foreign
Subsidiary, any restriction imposed by local Law) and all such Subsidiary Equity
Interests have been validly issued, fully paid and nonassessable. None of the
Loan Parties or Subsidiaries of any Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of 1940
or under the “control” of an “investment company” as such terms are defined in
the Investment Company Act of 1940.

 

70



--------------------------------------------------------------------------------

5.03 Validity and Binding Effect.

This Agreement and each of the other Loan Documents (i) has been duly and
validly executed and delivered by the applicable Loan Party or Loan Parties
party thereto, and (ii) constitutes, or will constitute, legal, valid and
binding obligations of each Loan Party which is or will be a party thereto,
enforceable against such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
or by equitable principles relating to enforceability. or by any matter which is
set out as a qualification or reservation as to matters of law of general
application in the legal opinions delivered to the Administrative Agent.

 

5.04 No Conflict; Material Agreements; Consents.

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will (i) contravene or breach any of the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party, (ii) contravene
or violate any Law to which any Loan Party or any of its Subsidiaries is subject
or (iii) constitute a default under or result in a breach of any material
agreement or instrument or order, writ, judgment, injunction or decree to which
any Loan Party or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries is bound or to which it is subject, or result in the creation
or enforcement of any Lien, charge or encumbrance whatsoever upon any property
of any Loan Party or any of its Subsidiaries. There is no default under such
material agreement (referred to above) and none of the Loan Parties or their
Subsidiaries is bound by any contractual obligation, or subject to any
restriction in any organization document, or any requirement of Law which could
reasonably be expected to result in a Material Adverse Effect. No consent,
approval, exemption, order or authorization of, or a registration or filing
with, any Governmental Authority or any other Person is required by any Law or
any agreement in connection with the execution, delivery and carrying out of
this Agreement and the other Loan Documents other than those obtained and in
full force and effect.

 

5.05 Litigation.

Except as disclosed in the Parent’s Annual Report or Quarterly Reports filed
with the SEC prior to the Closing Date, which such documents are filed for
public availability on the EDGAR website, there are no actions, suits,
proceedings or investigations pending or, to the knowledge of any Loan Party,
threatened against such Loan Party or any Subsidiary of such Loan Party at law
or in equity, before any Governmental Authority which individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect.
None of the Loan Parties or any Subsidiaries of any Loan Party is in violation
of any order, writ, injunction or any decree of any Governmental Authority which
could reasonably be expected to result in a Material Adverse Effect.

 

5.06 Financial Statements.

(a) Historical Statements. The Parent has delivered to the Administrative Agent
copies of its audited consolidated year-end financial statements for and as of
the end of the fiscal year ended December 31, 2014 (all such annual statements
being collectively referred to as the “Statements”). The Statements were
compiled from the books and records maintained by the Parent’s management, are
correct and complete in all material respects and fairly represent in all
material respects the consolidated financial condition of the Parent and its
Subsidiaries as of their dates and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied, subject (in the case of the interim statements) to the absence of
footnotes required by GAAP and normal year-end audit adjustments.

 

71



--------------------------------------------------------------------------------

(b) Financial Projections. The Parent has delivered to the Administrative Agent
projected financial consolidated statements of the Parent and its Subsidiaries
for the period from the Closing Date through December 31, 2017 derived from
various assumptions of the Parent’s management (the “Projections”). The
Projections represent a reasonable range of possible results in light of the
history of the business, present and foreseeable conditions and the intentions
of the Loan Parties’ management, it being understood that (i) such projections
are not to be viewed as facts or a guarantee of performance and are subject to
significant uncertainties and contingencies, many of which are beyond the
Parent’s control, and (ii) no assurance can be given that any particular
financial projections will be realized, actual results during the period(s)
covered by any such projections may differ from the projected results, and such
differences may be material.

(c) Absence of Material Adverse Effect. Since December 31, 2014, no Material
Adverse Effect has occurred.

 

5.07 Margin Stock.

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board of Governors of the Federal
Reserve System). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or which is inconsistent with the provisions of the regulations of
the Board of Governors of the Federal Reserve System. None of the Loan Parties
or any Subsidiary of any Loan Party holds or intends to hold margin stock in
such amounts that more than twenty five percent (25%) of the reasonable value of
the assets of any Loan Party or Subsidiary of any Loan Party are or will be
represented by margin stock.

 

5.08 Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith (other than the Projections and
information of a general and economic nature or industry-specific nature),
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein, in
light of the circumstances under which they were made, not misleading.

 

5.09 Taxes.

All federal, state, local and other material income tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.

 

72



--------------------------------------------------------------------------------

5.10 Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and each Subsidiary of each Loan Party owns or possesses all
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or
actual conflict with the rights of others, except to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

5.11 Insurance.

The properties of each Loan Party and each of its Subsidiaries are insured
pursuant to policies and other bonds which are valid and in full force and
effect and which provide adequate coverage from reputable and financially sound
insurers in amounts sufficient to insure the assets and risks of each such Loan
Party and Subsidiary, subject to customary deductibles and self-insurance
retention programs, in accordance with prudent business practice in the industry
of such Loan Parties and Subsidiaries.

 

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) Except as disclosed in Schedule 5.12, (a) no ERISA Event has occurred or is
reasonably expected to occur; (b) no Pension Plan has any unfunded pension
liability (i.e. excess of benefit liabilities over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan for the applicable plan year); (c) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (d) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (e) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

 

5.13 Solvency.

Before and after giving effect to the initial Loans hereunder, the Loan Parties,
taken as a whole, are Solvent.

 

5.14 Representations as to Foreign Obligors.

Each of the Parent and each Foreign Obligor represents and warrants to the
Administrative Agent and the Lenders that:

 

73



--------------------------------------------------------------------------------

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

5.15 Sanctions Concerns and Anti-Corruption Laws.

(a) Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction; and

(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

 

74



--------------------------------------------------------------------------------

5.16 Offer Document.

The contents of the Press Release and the Offer Document (when issued):

(a) do not (or will not) contain any untrue statement by the UK Borrower or omit
any material information which makes any statement for which the UK Borrower or
its directors are responsible, misleading in any material respect and all
expressions of expectation, intention, belief and opinion of the UK Borrower
and/or its directors contained in the Press Release or the Offer Document were
honestly made on reasonable grounds after due and careful consideration by the
UK Borrower;

(b) Taken as a whole, contain all the material terms of the Offer;

The provisions of this Section 5.16 shall not apply to the extent the UK
Borrower is not effecting or decides not to proceed with the Waterfall
Acquisition by means of an Offer.

 

5.17 Scheme Document.

The contents of the Press Release and any Scheme Document (when issued):

(a) do not (or will not) contain any untrue statement by the UK Borrower or omit
any material information which makes any statement for which the UK Borrower or
its directors are responsible, misleading in any material respect and all
expressions of expectation, intention, belief and opinion of the UK Borrower
and/or its directors contained in the Press Release or the Scheme Document were
honestly made on reasonable grounds after due and careful consideration by the
UK Borrower;

(b) Taken as a whole, contain all the material terms of the Scheme;

The provisions of this Section 5.17 shall not apply to the extent the UK
Borrower is not effecting or decides not to proceed with the Waterfall
Acquisition by means of a Scheme.

ARTICLE VI

AFFIRMATIVE COVENANTS

The Loan Parties jointly and severally, covenant and agree that until Payment in
Full, the Loan Parties shall comply at all times with the following covenants:

 

6.01 Reporting Requirements.

The Parent will furnish or cause to be furnished to the Administrative Agent
(and the Administrative Agent shall provide to each of the Lenders):

(a) Quarterly Financial Statements.

(i) As soon as available and in any event within forty-five (45) calendar days
after the end of each of the first three (3) fiscal quarters in each fiscal
year, financial statements of the Parent, consisting of a consolidated balance
sheet as of the end of such fiscal quarter and related consolidated statements
of income, stockholders’ equity and cash flows for the fiscal quarter then ended
and the fiscal year through that date, all in reasonable detail and certified
(subject to normal year-end audit adjustments) by a Responsible Officer of the
Parent as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year.

 

75



--------------------------------------------------------------------------------

(ii) As soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the UK Borrower balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related Consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the UK Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such Consolidated statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller who is a Responsible
Officer of the UK Borrower as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the UK Borrower and its
Subsidiaries, subject only to normal year-end adjustments to be certified by the
chief executive officer, chief financial officer, treasurer or controller that
is a Responsible Officer of the UK Borrower to the effect that such statements
are fairly stated in all material respects when considered in relation to the
Consolidated financial statements of the UK Borrower and its Subsidiaries.

(b) Annual Financial Statements.

(i) As soon as available and in any event within ninety (90) days after the end
of each fiscal year of the Parent, financial statements of the Parent consisting
of a consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of income, stockholders’ equity and cash flows for the
fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by a firm of independent certified public accountants
of nationally recognized standing selected by the Parent and reasonably
satisfactory to the Administrative Agent. The certificate or report of
accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur, and provided that to
the extent the components of such consolidated financial statements relating to
a prior fiscal period are separately audited by different independent public
accounting firms, the audit report of any such accounting firm may contain a
qualification or exception as to scope of such consolidated financial statements
as they relate to such components) and shall not indicate the occurrence or
existence of any event, condition or contingency which would materially impair
the prospect of payment or performance of any covenant, agreement or duty of any
Loan Party under any of the Loan Documents.

(ii) As soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Netherlands Borrower a Consolidated balance sheet
of the Netherlands Borrower and its Subsidiaries as at the end of such fiscal
year, and the related Consolidated statements of income or operations, changes
in shareholders’ equity and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, and such consolidating
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller that is a Responsible Officer of the
Netherlands Borrower to the effect that such statements are fairly stated in all
material respects when considered in relation to the Consolidated financial
statements of the Netherlands Borrower and its Subsidiaries.

 

76



--------------------------------------------------------------------------------

(c) Certificate of the Parent. Concurrently with the financial statements
furnished to the Administrative Agent and to the Lenders pursuant to Sections
6.01(a) and 6.01(b), a certificate (each a “Compliance Certificate”) of the
Parent signed by a Responsible Officer of the Parent, in substantially the form
of Exhibit C.

(d) Notices.

(i) Default. Promptly after any officer of any Loan Party has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
a Responsible Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

(ii) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, proceedings or investigations before or by any Governmental Authority or
any other Person against any Loan Party or Subsidiary of any Loan Party which,
involve a claim or series of claims which could reasonably be expected to result
in a Material Adverse Effect.

(iii) Erroneous Financial Information. Promptly in the event that the Parent or
its accountants conclude or advise that any previously issued financial
statement, audit report or interim review should no longer be relied upon or
that disclosure should be made or action should be taken to prevent future
reliance.

(iv) ERISA Event. Promptly upon the occurrence of any ERISA Event.

(v) Other Reports. Promptly upon their becoming available to the Parent:

(A) Annual Budget. The annual budget and any forecasts or projections of the
Parent, to be supplied not later than March 1 of the fiscal year to which any of
the foregoing may be applicable;

(B) SEC Reports; Shareholder Communications. Reports, including Forms 10-K, 10-Q
and 8-K, registration statements and prospectuses and other shareholder
communications, filed by the Parent with the SEC and not posted to the EDGAR
website; and

(C) Other Information. Such other reports and information as any of the Lenders
may from time to time reasonably request.

Documents required to be delivered pursuant Section 6.01(a), 6.01(b) and
6.01(d)(v) may be delivered electronically and, if so delivered (to the extent
that the Parent is required to file Annual Reports or Quarterly Reports with the
SEC), shall be deemed to have been delivered on the date on which such documents
are filed for public availability on the EDGAR website; provided that the Parent
shall (i) notify (which may be by facsimile or electronic mail) the
Administrative Agent of the filing of any such documents, and (2) provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything to the contrary contained herein, in
every instance the Parent shall be required to provide paper copies of the
compliance certificate required by Section 6.01(c) to the Administrative Agent.

(e) IFRS Reconciliations. Following the Parent’s election to use IFRS in
preparing the financial statements referred to herein, (i) concurrently with any
delivery of financial statements under Section 6.01(a) or Section 6.01(b)
hereof, deliver a reconciliation between such statements prepared using IFRS and
GAAP and (ii) if requested by the Required Lenders, provide financial statements
under Section 6.01(a) and/or Section 6.01(b) hereof, prepared in accordance with
both IFRS and GAAP.

 

77



--------------------------------------------------------------------------------

6.02 Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, partnership or limited liability company, as
the case may be, and its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except as otherwise
expressly permitted in Section 7.05 [Liquidations, Mergers, Consolidations,
Acquisitions] and except, in the case of good standing, where such failure could
not reasonably be expected to result in a Material Adverse Effect.

 

6.03 Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that (i) such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made or
(ii) the failure to pay any such liability would not constitute an Event of
Default and would not reasonably be expected to result in a Material Adverse
Effect.

 

6.04 Maintenance of Insurance.

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
deemed prudent by the Borrower’s board of directors.

 

6.05 Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties necessary to operate its business, and from
time to time, such Loan Party or Subsidiary will make or cause to be made all
appropriate repairs, renewals or replacements thereof, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

6.06 Visitation Rights.

Subject to (y) the rights of tenants and (z) applicable health and safety laws,
and except to the extent disclosure could reasonably be expected to contravene
attorney client privilege or similar protection or violate any confidentiality
or privacy obligation or otherwise contravene applicable Law, each Loan Party
shall, and shall cause each of its Subsidiaries to, permit any of the officers
or authorized employees or representatives of the Administrative Agent or any of
the Lenders to visit and inspect any of its properties and to examine and make
excerpts from its books and records and discuss its business

 

78



--------------------------------------------------------------------------------

affairs, finances and accounts with its officers, all in such detail and at such
times and as often as any of the Lenders may reasonably request, provided that
each Lender shall provide the Borrower and the Administrative Agent with
reasonable notice prior to any visit or inspection; provided, further, that
(i) absent an Event of Default, the Loan Parties shall only be required to pay
for one (1) such visit and inspection in any twelve (12) month period and
(ii) when an Event of Default exists the Administrative Agent or any Lender (or
any of their representatives or independent contractors) may do any of the
foregoing at the expense of the Loan Parties at any time during normal business
hours without advance notice. In the event any Lender desires to conduct an
audit of any Loan Party, such Lender shall make a reasonable effort to conduct
such audit contemporaneously with any audit to be performed by the
Administrative Agent.

 

6.07 Keeping of Records and Books of Account.

The Parent shall, and shall cause each Subsidiary of the Parent to, maintain and
keep proper books of record and account which enable the Parent and its
Subsidiaries to issue consolidated financial statements in accordance with GAAP
and as otherwise required by applicable Laws of any Governmental Authority
having jurisdiction over the Parent or any Subsidiary of the Parent, and in
which full, true and correct entries shall be made in all material respects of
all its dealings and business and financial affairs.

 

6.08 Compliance with Laws.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects; provided
that it shall not be deemed to be a violation of this Section if any failure to
comply with any Law would not reasonably be expected to result in a Material
Adverse Effect.

 

6.09 Further Assurances.

Each Loan Party shall, from time to time, at its expense, do such other acts and
things as the Administrative Agent may reasonably request from time to time in
order to exercise and enforce its rights and remedies thereunder.

 

6.10 Anti-Corruption Laws.

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

 

6.11 Waterfall Acquisition.

(a) Waterfall Acquisition by means of a Scheme of Arrangement. The UK Borrower
shall ensure that:

(i) it complies in all material respects with all applicable laws and
regulations concerning the Offer (in particular, but not limited to the Takeover
Code, the Financial Services and Markets Act 2000, the Companies Act, all other
applicable laws material to the Scheme of Arrangement and all Court order(s)
relating to the Scheme of Arrangement);

(ii) on publication of the Press Release and any Scheme Document a copy of such
document will be promptly supplied to the Administrative Agent;

 

79



--------------------------------------------------------------------------------

(iii) it shall keep the Administrative Agent informed as to:

(A) the material terms and conditions of any assurance or undertaking proposed
to be given by or on behalf of any Loan parties or their Subsidiaries (or, so
far as the UK Borrower is aware, Waterfall or any of its Subsidiaries) to any
person for the purpose of obtaining any authorization, consent, approval,
resolution, license, exemption, filing, notarization or registration necessary
or desirable in connection with the Scheme of Arrangement; and

(B) any material terms or conditions proposed in connection with any
authorization necessary or desirable in connection with the Scheme of
Arrangement;

(iv) the Administrative Agent is promptly informed of the status and progress
of, and of any material developments relating to, the Scheme of Arrangement upon
request; and

(v) it will not without the written consent of the Administrative Agent (such
consent not to be unreasonably withheld, delayed or conditioned) or save as
required by the Takeover Code, the Panel, any regulation, any applicable stock
exchange, any applicable Governmental Authority or other regulatory authority,
the court or other applicable law or the Court:

(A) change, amend, waive, withdraw or agree or decide not to enforce in whole or
in part any material term or material condition of the Scheme of Arrangement and
provided that it is agreed that the following are not material:

(1) any change in the date of any meeting of shareholders or class of
shareholders of the Target to be held to consider the Scheme of Arrangement to a
date which does not result in the Waterfall Acquisition Closing Date falling
beyond the date falling 180 days after the date of this Agreement; or

(2) any increase in price; or

(B) issue or allow to be issued on its behalf any press release or other
publicity which refers to the Facility or any Lender, L/C Issuer, the
Administrative Agent or the Arranger unless the publicity is required by the
Takeover Code or applicable law.

The provisions of this Section 6.10(a) shall not apply to the extent that the UK
Borrower is not effecting or decides not to proceed with the Waterfall
Acquisition by means of a Scheme of Arrangement.

(b) Waterfall Acquisition by means of an Offer. The UK Borrower shall ensure
that:

(i) it complies in all material respects with all applicable laws and
regulations concerning the Offer (in particular, but not limited to the Takeover
Code);

(ii) on publication of the Press Release and any Offer Document a copy of such
document will be promptly supplied to the Administrative Agent;

(iii) it shall keep the Administrative Agent informed as to:

(A) the material terms and conditions of any assurance or undertaking proposed
to be given by or on behalf of any Loan Party or their Subsidiaries (or, so far
as the UK Borrower is aware, Waterfall or any of its subsidiaries) to any person
for the purpose of obtaining any authorization, consent, approval, resolution,
license, exemption, filing, notarization or registration necessary or desirable
in connection with the Offer; and

 

80



--------------------------------------------------------------------------------

(B) any material terms or conditions proposed in connection with any
authorization necessary or desirable in connection with the Offer;

(iv) the Administrative Agent is promptly informed of the status and progress
of, and of any material developments relating to, the Offer; and

(v) it will not without the written consent of the Administrative Agent (such
consent not to be unreasonably withheld, delayed or conditioned) or save as
required by the Takeover Code, the Panel, any regulation, any applicable stock
exchange, any applicable Governmental Authority or other regulatory authority or
the court or other applicable law:

(A) change, amend, waive, withdraw or agree or decide not to enforce in whole or
in part any material term or material condition of the Offer and provided that
it is agreed that the following are not material:

(1) any extension of the acceptance period beyond a date which does not fall
after the date falling beyond the Waterfall Acquisition Termination Date;

(2) any increase in price; or

(3) any lowering of the minimum acceptance threshold level to a level which is
not less than 75% in nominal value of the shares to which the Offer relates (as
such term shall be construed in accordance with Chapter 3 of Part 28 of the
Companies Act); or

(B) issue or allow to be issued on its behalf any press release or other
publicity which refers to the Facility or any Lender, L/C Issuer, the
Administrative Agent or the Arranger unless the publicity is required by the
Takeover Code or applicable law.

(vi) if the UK Borrower becomes entitled to initiate the compulsory squeeze-out
procedures provided for in sections 979 to 982 (inclusive) of the Companies Act
in respect of the Offer:

(A) it shall initiate those procedures promptly; and

(B) it shall use all reasonable endeavors to acquire 100% of the Shares to which
the Offer relates (as such term shall be construed in accordance with Chapter 3
of Part 28 of the Companies Act) within the six week period under section 981 of
the Companies Act.

The provisions of this Section 6.11(b) shall not apply to the extent the UK
Borrower is not effecting or decides not to proceed with the Waterfall
Acquisition by means of an Offer.

(c) Rule 9 bid. The UK Borrower shall not take any action and shall use all
reasonable endeavors to ensure that no action is taken by any person acting in
concert (as defined in the Takeover Code) with the UK Borrower to knowingly
become obliged to make a mandatory offer by the UK Borrower for Waterfall under
Rule 9 of the Takeover Code.

 

81



--------------------------------------------------------------------------------

(d) Alternative means of Acquisition. Each Lender acknowledges that the UK
Borrower reserves the right to elect from time to time, at the UK Borrower’s
sole discretion, to implement the Waterfall Acquisition by means of a Scheme of
Arrangement or Offer (as the case may be).

 

6.12 Credit Extension prior to Waterfall Acquisition Effective Date or
Termination Date.

Prior to the earlier of (a) the Waterfall Acquisition Effective Date; and
(b) the Waterfall Acquisition Termination Date, no Borrower may make a Request
for a Credit Extension, except for the UK Borrower in respect of the Acquisition
Commitment.

 

6.13 Use of Proceeds.

In the case of UK Borrower only, use the proceeds of any Credit Extensions which
are funded by Lenders under an Acquisition Commitment, towards (but only on or
after the Waterfall Acquisition Effective Date): (i) financing or refinancing
part of the purchase price for the Waterfall Acquisition, including, pursuant to
any squeeze-out of minority shareholders following the Waterfall Acquisition
Closing Date and open market purchases or the financing of any proposals made to
holders of options under Waterfall’s share schemes to the extent required;
(ii) financing or refinancing the payment of the Waterfall Acquisition Costs;
and (iii) the refinancing of existing indebtedness of the Waterfall and its
Subsidiaries (including any related fees (including on close-out), costs and
expenses of such refinancing), in each case not in contravention of any Law or
of any Loan Document.

 

6.14 Most Favored Lender

If at any time after the Closing Date the Existing PNC Facility shall include
any financial covenant, undertaking, restriction, event of default or other
provision (or any thereof shall be amended or otherwise modified) that provides
for limitations on or measures of indebtedness, interest expense, fixed charges,
net worth, stockholders’ equity or total assets, changes in control of the
Parent or transfers of interests in assets of the Parent or any Subsidiary
(however expressed and whether stated as a ratio, as a fixed threshold, as an
event of default or otherwise) and such covenant, undertaking, restriction,
event of default or provision is not contained in this Agreement or would be
more beneficial to the Lenders than any analogous covenant, undertaking,
restriction, event of default or provision contained in this Agreement (any such
covenant, undertaking, restriction, event of default or provision, an
“Additional Covenant”), then the Borrowers shall provide a written notice to the
Administrative Agent. Thereupon, unless waived in writing by the Required
Lenders within five (5) Business Days of receipt of such notice, such Additional
Covenant (including any associated cure period) shall be deemed automatically
incorporated by reference into this Agreement, mutatis mutandis, as if set forth
fully herein, without any further action required on the part of any Person,
effective as of the date when such Additional Covenant became effective under
the Existing PNC Facility. Thereafter, upon the request of the Administrative
Agent, the Borrowers shall enter into any additional agreement or amendment to
this Agreement reasonably requested by the Administrative Agent evidencing any
of the foregoing. Notwithstanding anything contained in this Section 6.14 to the
contrary, in no event shall any amendment to the covenant levels set forth in
any covenant contained in the Existing PNC Facility as of the Closing Date be
deemed to constitute an Additional Covenant for purposes of this Section 6.14.

 

82



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

The Loan Parties jointly and severally covenant and agree that until Payment in
Full, the Loan Parties shall comply at all times with the following covenants:

 

7.01 Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Existing Indebtedness as set forth on Schedule 7.01 (including any
extensions, refinancings or renewals thereof; provided there is no increase in
the amount thereof or other significant change in the terms thereof that would
otherwise be materially less favorable to the Loan Parties and their
Subsidiaries, taken as a whole (other than fees, expenses, interest accrual and
premiums incurred in connection with any such refinancing);

(c) Indebtedness under (i) the Note Purchase Agreements and the Notes (as
defined in the Note Purchase Agreements (other than the Shelf Notes (as defined
in the 2010 Note Purchase Agreement)) in an aggregate principal amount not to
exceed the principal amount outstanding on the Closing Date (but not including
the One Hundred Seventy-Five Million and 00/100 Dollar ($175,000,000.00) Private
Shelf Facility in the 2010 Note Purchase Agreement), the 2006 Note Purchase
Guarantees and the 2010 Note Purchase Agreement Guarantees, as the same may be
extended, renewed or refinanced and (ii) that certain Master Note Facility dated
as of June 2, 2014 (the “Master Note Facility”), by and among Parent, NYL
Investors LLC, a Delaware limited liability company, and each New York Life
Affiliate (as defined in the Master Note Facility), in an aggregate principal
amount not to exceed One Hundred Million and 00/100 Dollars ($100,000,000);

(d) Indebtedness of a Loan Party to another Loan Party or a wholly owned
Subsidiary of a Loan Party which is subordinated (“Intercompany Debt”);

(e) Indebtedness of a Loan Party to an Excluded Subsidiary, provided such
Indebtedness to Excluded Subsidiaries does not exceed One Hundred Fifty Million
and 00/100 Dollars ($150,000,000) in the aggregate for all such Indebtedness to
all such Excluded Subsidiaries at any time outstanding, provided, further, that
if Section 7.2.1(v) of the Existing PNC Facility is amended, the amount set
forth here shall be amended automatically so that it equals the amount set forth
therein, provided, further, that such amount shall not exceed Two Hundred Fifty
Million and 00/100 Dollars ($250,000,000);

(f) Indebtedness incurred with respect to Purchase Money Security Interests and
capitalized leases;

(g) Any (a) Currency Agreement, (b) Lender Provided Interest Rate Hedge or
Lender Provided Commodity Hedge, (c) Interest Rate Hedge approved by the
Administrative Agent or (d) Indebtedness under any Other Lender Provided
Financial Services Product; provided, however, the Loan Parties and their
Subsidiaries shall enter into any Currency Agreement, Lender Provided Interest
Rate Hedge, Lender Provided Commodity Hedge or any other Interest Rate Hedge
only for hedging (rather than speculative) purposes;

(h) Indebtedness of an Excluded Subsidiary to an Excluded Subsidiary;

(i) Guarantees permitted by Section 7.03 and transactions permitted by
Section 7.04;

 

83



--------------------------------------------------------------------------------

(j) Any Indebtedness not otherwise permitted in items (a) through (i) above
which does not exceed Twenty Million and 00/100 Dollars ($20,000,000) in the
aggregate at any time outstanding, provided that the documentation relating to
such Indebtedness does not result in covenants materially more restrictive,
taken as a whole, on the Loan Parties than those set forth in the Loan Documents
and provided further that such Indebtedness shall only be permitted to be
secured as and to the extent permitted under clause (m) under the definition of
“Permitted Liens” in Section 1.01; and

(k) Any unsecured Indebtedness not otherwise permitted in items (a) through
(j) above which does not exceed Two Hundred Thirty Million and 00/100 Dollars
($230,000,000.00) in the aggregate at any time outstanding, provided that the
documentation relating to such Indebtedness does not result in covenants
materially more restrictive, taken as a whole, on the Loan Parties than those
set forth in the Loan Documents.

 

7.02 Liens.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens. Notwithstanding the
foregoing, no Loan Party shall, and no Loan Party shall permit any Subsidiary
to, grant any Liens securing Indebtedness outstanding under or pursuant to any
of the Note Purchase Agreements unless and until the Obligations shall be
substantially concurrently secured equally and ratably with such Indebtedness
pursuant to documentation in form and substance satisfactory to the
Administrative Agent.

 

7.03 Guarantees.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guarantee, or assume, guarantee, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for (i) Guarantees of
Indebtedness of the Loan Parties and their respective Subsidiaries permitted
under Section 7.01, (ii) Guarantees that are in existence on the Closing Date
and set forth on Schedule 7.03 (including any extensions or renewals thereof;
provided there is no increase in the amount thereof or other significant change
in the terms thereof unless otherwise specified on Schedule 7.03),
(iii) Guarantees provided by the Loan Parties in connection with any trade
financing entered with any of the Lenders, and (iv) any unsecured Guarantee
(including, but not limited to, Guarantees of leases (other than Capital Leases)
or of other obligations that do not constitute Indebtedness, in each case
entered into in the ordinary course of business) not otherwise permitted in
items (i) and (ii) above which does not exceed Twenty Million and 00/100 Dollars
($20,000,000) in the aggregate at any time outstanding.

 

7.04 Loans and Investments.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) or limited liability company
interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing, except:

(a) trade credit extended on usual and customary terms in the ordinary course of
business;

(b) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

 

84



--------------------------------------------------------------------------------

(c) Permitted Investments;

(d) loans, advances and investments in other Loan Parties;

(e) Permitted Acquisitions;

(f) loans, advances and investments by Excluded Subsidiaries in other Excluded
Subsidiaries;

(g) transactions permitted under Section 7.01; and

(h) loans, advances and investments not otherwise permitted in items (a) through
(g) above in Excluded Subsidiaries and Joint Ventures in an amount, measured at
the time any such loan, advance or investment is made, which shall not exceed
One Hundred Million and 00/100 Dollars ($100,000,000) in the aggregate at any
one time outstanding, provided, further, that if Section 7.2.4(ix) of the
Existing PNC Facility is amended, the amount set forth here shall be amended
automatically so that it equals the amount set forth therein, provided, further,
that such amount shall not exceed Two Hundred Fifty Million and 00/100 Dollars
($250,000,000).

 

7.05 Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person; provided
that:

(a) the UK Borrower may make the Waterfall Acquisition;

(b) any Loan Party other than any Borrower may consolidate or merge into another
Loan Party which is wholly-owned by one or more of the other Loan Parties;

(c) any Loan Party or any Subsidiary of a Loan Party may acquire, whether by
purchase or by merger, (i) all or substantially all of the ownership interests
of another Person or (ii) all or substantially all of the assets of another
Person or of a business or division of another Person (each a “Permitted
Acquisition”), provided that, each of the following requirements is met:

(1) if a Loan Party is acquiring the ownership interests in such Person, such
Person shall, unless not required by Section 7.08, execute a Joinder Agreement
and such other documents reasonably requested by the Administrative Agent within
thirty (30) days after the date of such Permitted Acquisition (or such later
date as agreed to by the Administrative Agent in its reasonable discretion);

(2) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition; and

(3) in the case of a merger or consolidation involving a Loan Party, a Loan
Party shall be the continuing and surviving entity.

 

85



--------------------------------------------------------------------------------

7.06 Dispositions of Assets or Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries, to make any Asset Disposition, except Asset Dispositions where the
Disposition Value of the property subject to such Asset Disposition, together
with the aggregate Disposition Value of all property of the Parent and its
Subsidiaries that was subject of an Asset Disposition during the then current
fiscal year of the Parent, would not exceed ten percent (10.0%) of Consolidated
Net Tangible Assets determined as of the end of the then most recently ended
fiscal year of the Parent; provided that, immediately after giving effect to
such Asset Disposition, no Event of Default or Potential Default would exist.

 

7.07 Affiliate Transactions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction with any Affiliate of any Loan Party
(including purchasing property or services from or selling property or services
to any Affiliate of any Loan Party or other Person) unless (a) such transaction
involves the provision of corporate services by MSAW to the Parent and its
Subsidiaries, (b) such transaction is solely between Loan Parties, or (c) such
transaction is not otherwise prohibited by this Agreement, is entered into in
the ordinary course of business upon fair and reasonable arms-length terms and
conditions which are fully disclosed to the Administrative Agent and is in
accordance with all applicable Law.

 

7.08 Subsidiaries, Partnerships and Joint Ventures.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to own or create directly or indirectly any Subsidiaries other than (i) any
Subsidiary which has joined this Agreement as Guarantor on the Closing Date,
(ii) any Excluded Subsidiary as of the Closing Date; (iii) any Domestic
Subsidiary created, acquired or otherwise formed after the Closing Date in
compliance with this Agreement (including, without limitation, Section 7.04 so
long as either (A) such Domestic Subsidiary joins this Agreement as a Guarantor,
or (B) such Domestic Subsidiary is listed as an Excluded Subsidiary on Schedule
A pursuant to an update to such schedule provided by the Parent to the
Administrative Agent within thirty (30) days after the creation, acquisition or
formation of such Domestic Subsidiary, or such later date as consented to by the
Administrative Agent in its reasonable discretion and approved by the
Administrative Agent and the Required Lenders and (iv) any Foreign Subsidiary
created, acquired or otherwise formed after the Closing Date in compliance with
this Agreement (including Section 7.04). Except as permitted pursuant to
Section 7.04, each of the Loan Parties shall not become or agree to become a
party to a Joint Venture.

 

7.09 Continuation of or Change in Business.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, engage in any business other than the development, manufacturing, sales and
administration of safety products and related items, substantially as conducted
and operated by such Loan Party or Subsidiary during the present fiscal year and
businesses substantially related, incidental or ancillary thereto.

 

7.10 Fiscal Year.

The Parent shall not, and shall not permit any Subsidiary of the Parent to,
change its fiscal year from the twelve month period beginning January 1 and
ending December 31.

 

7.11 Changes in Organizational Documents.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, amend in any respect its certificate or articles of incorporation (including
any provisions or resolutions relating to capital stock), by-laws, certificate
of limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents in the event such
change would be

 

86



--------------------------------------------------------------------------------

materially adverse to the Lenders, without obtaining the prior written consent
of the Required Lenders; provided, however, that the Loan Parties may permit any
of its Subsidiaries to amend in any respect its certificate or articles of
incorporation (including any provisions or resolutions relating to capital
stock), by-laws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents if such amendment is required to effectuate a Permitted
Acquisition (provided such Subsidiary shall remain wholly-owned by the Parent).

 

7.12 Minimum Fixed Charges Coverage Ratio.

The Loan Parties shall not permit the Fixed Charges Coverage Ratio, calculated
as of the end of each fiscal quarter for the period equal to the four
(4) consecutive fiscal quarters then ended, to be less than one hundred fifty
percent (150%).

 

7.13 Maximum Leverage Ratio.

The Loan Parties shall not permit the Leverage Ratio calculated as of the end of
each fiscal quarter for the period equal to the four (4) consecutive fiscal
quarters then ended, to be greater than 3.25 to 1.00, provided, further, that if
Section 7.2.16 of the Existing PNC Facility is amended, the ratio set forth here
shall be amended automatically so that it equals the ratio set forth therein,
provided, further, that such ratio shall not exceed 3.50 to 1.0.

 

7.14 Amendment, Etc. of Indebtedness.

Each of the Loan Parties covenants and agrees that it shall not amend, modify or
change in any manner any term or condition of any Indebtedness, including, but
not limited to any of the Note Purchase Agreements, except for (a) any
refinancing, refunding, renewal or extension thereof permitted by Section 7.01
or (b) changes and amendments which (i) do not materially and adversely affect
the rights and privileges or the interests of the Administrative Agent or any of
the Lenders under the Loan Documents and (ii) are not materially more
restrictive on the Loan Parties, taken as a whole, than those set forth in this
Agreement.

 

7.15 Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.

 

7.16 Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

 

87



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default.

An Event of Default means the occurrence or existence of any one or more of the
following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

(a) Payments Under Loan Documents. The Borrowers shall fail to pay (i) any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity) or Letter of Credit or Obligation or any
interest on any Loan or L/C Obligation on the date which such principal or
interest becomes due in accordance with the terms hereof or (ii) any other
amount owing hereunder or under the other Loan Documents on the date on which
such principal, interest or other amount becomes due in accordance with the
terms hereof or thereof and such failure continues for five (5) days;

(b) Breach of Warranty. Any representation or warranty made at any time by any
of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

(c) Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws. Any
of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 6.06 [Visitation Rights], Section 6.10
[Anti-Corruption Laws] or Article VII [Negative Covenants];

(d) Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) days;

(e) Defaults in Other Agreements or Indebtedness. A default or event of default
shall occur at any time under: (a) the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of the Threshold Amount the aggregate, and such breach,
default or event of default consists of the failure to pay (beyond any period of
grace permitted with respect thereto, whether waived or not) any Indebtedness
when due (whether at stated maturity, by acceleration or otherwise) or if such
breach or default permits or causes the acceleration of any Indebtedness
(whether or not such right shall have been waived) or the termination of any
commitment to lend, or (b) any Lender Provided Interest Rate Hedge, Lender
Provided Commodity Hedge or Lender Provided Foreign Currency Agreement;

(f) Final Judgments or Orders. Any final judgments or orders for the payment of
money in excess of the Threshold Amount in the aggregate in excess of any valid
and binding third party insurance coverage not in dispute shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry;

(g) Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective rights, titles, interests, remedies,
powers or privileges intended to be created thereby;

 

88



--------------------------------------------------------------------------------

(h) Proceedings Against Assets. Any of the Loan Parties’ or any of their
Material Subsidiaries’ assets are attached, seized, levied upon or subjected to
a writ or distress warrant; or such come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors and the same is not
cured within sixty (60) days thereafter;

(i) Events Relating to Plans and Benefit Arrangements. (i) An ERISA Event occurs
with respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of a Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC which could reasonably
be expected to result in a Material Adverse Effect, or (ii) a Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan which could reasonably be
expected to result in a Material Adverse Effect;

(j) Change of Control. Any Person or group of Persons (within the meaning of
Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership of (within the meaning of Rule 13d-3
promulgated by the SEC under said Act) fifty percent (50%) or more of the issued
and outstanding voting capital stock of the Parent; or

(k) Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against any Loan Party and such Relief Proceeding shall remain undismissed and
in effect for a period of thirty (30) consecutive days or such court shall enter
a decree or order granting any of the relief sought in such Relief Proceeding,
(ii) any Loan Party or Subsidiary of a Loan Party institutes, or takes any
action in furtherance of, a Relief Proceeding, or (iii) the Loan Parties, taken
as a whole, cease to be Solvent or any Loan Party or any Subsidiary of a Loan
Party admits in writing its inability to pay its debts as they mature or ceases
operation of its present business.

 

8.02 Remedies upon Event of Default.

Other than as set forth in Section 4.04 and subject to Section 8.04, if any
Event of Default occurs and is continuing, the Administrative Agent shall, at
the request of, or may, with the consent of, the Required Lenders, take any or
all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

89



--------------------------------------------------------------------------------

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Obligations then due
hereunder, any amounts received on account of the Obligations shall, subject to
the provisions of Sections 2.14 and 2.15, be applied by the Administrative Agent
in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and to the Administrative Agent for
the account of the L/C Issuer, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized by the Borrower pursuant to
Sections 2.03 and 2.14, in each case ratably among the Administrative Agent, the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

8.04 Clean-up Period.

(a) Notwithstanding any other provision of any Loan Document, if on the
Waterfall Acquisition Closing Date any event or circumstance has occurred with
respect to Waterfall or any of its Subsidiaries which would (but for this
Section 8.04) constitute a breach of undertaking, representation, warranty,
Potential Default or Event of Default (the “Relevant Default”) then if:

 

90



--------------------------------------------------------------------------------

(i) It is capable of remedy and reasonable steps are being taken to remedy it;

(ii) The circumstances giving rise to it have not been procured by or approved
by any Loan Party;

(iii) It is not reasonably likely to have a Material Adverse Effect; and

(iv) It does not exist following the end of the Clean-up Period,

That Relevant Default shall not constitute a Potential Default and, in
particular, the Administrative Agent shall not be entitled to take any action
under Section 8.02 with respect to that Relevant Default until (if that Relevant
Default is continuing) the earlier of:

(A) The date immediately after the end of the Clean-up Period; and

(B) The date (if any) on which a Material Adverse Effect occurs.

(b) If the relevant circumstances are continuing after the Clean-up period,
there shall be a breach of representation or warranty, breach of covenant or
Event of Default, as the case may be, notwithstanding the above (and without
prejudice to the rights and remedies of the L/C Issuers, Lenders, Arranger and
Administrative Agent).

ARTICLE IX

ADMINISTRATIVE AGENT

 

9.01 Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints, designates
and authorizes Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own

 

91



--------------------------------------------------------------------------------

securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with any Loan Party or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders or to provide notice to
or consent of the Lenders with respect thereto.

 

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Potential Default unless and until notice describing such Potential Default is
given in writing to the Administrative Agent by the Borrower, a Lender or the
L/C Issuer.

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, (v) the value or the sufficiency of any
collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

92



--------------------------------------------------------------------------------

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.

 

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06 Resignation of Administrative Agent.

(a) Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that in no event shall any successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

93



--------------------------------------------------------------------------------

(b) Effect of Resignation or Removal. With effect from the Resignation Effective
Date (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than as
provided in Section 3.01(g) and other than any rights to indemnity payments or
other amounts owed to the retiring Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

(c) L/C Issuer and Swingline Lender. Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer and Swingline Lender. If Bank of America resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c). If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.04(c). Upon the appointment by the Borrower of a successor L/C Issuer
or Swingline Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as applicable, (ii) the retiring L/C Issuer and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to

 

94



--------------------------------------------------------------------------------

enter into this Agreement. Each Lender and the L/C Issuer also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Arranger, a Lender or the L/C
Issuer hereunder.

 

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b) and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer or in any such proceeding.

 

9.10 Guaranty Matters.

Each of the Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor (other than
the Parent) from its obligations under the Guaranty if such Person ceases to be
a Subsidiary of the Parent as a result of a transaction permitted under the Loan
Documents.

 

95



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Administrative Agent will, at the
Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to release such Guarantor
from its obligations under the Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any certificate prepared by any Loan Party in
connection herewith.

ARTICLE X

CONTINUING GUARANTY

 

10.01  Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Obligations (for each Guarantor,
subject to the proviso in this sentence, its “Guaranteed Obligations”); provided
that the liability of each Guarantor individually with respect to this Guaranty
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
applicable state law or other applicable Law. The Administrative Agent’s books
and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon each Guarantor,
and conclusive for the purpose of establishing the amount of the Obligations.
This Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any instrument or agreement evidencing any
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of the Guarantors, or any of them, under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.

 

10.02  Rights of Lenders.

Each Guarantor consents and agrees that the Administrative Agent, the Lenders
and/or the L/C Issuer may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuer and the Lenders in their
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

 

96



--------------------------------------------------------------------------------

10.03 Certain Waivers.

Each Guarantor waives to extent permitted by applicable law (a) any defense
arising by reason of any disability or other defense of the Borrower or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of the Administrative Agent, any Lender or the L/C Issuer) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Obligations, or pursue any other remedy whatsoever in the
power of the Administrative Agent, any Lender or the L/C Issuer; (e) any benefit
of and any right to participate in any security now or hereafter held by the
Administrative Agent, any Lender or the L/C Issuer; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Obligations, and all notices of acceptance of this Guaranty
or of the existence, creation or incurrence of new or additional Obligations.

 

10.04 Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other guarantor, and a separate action may be brought against each
Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

10.05 Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer and
shall forthwith be paid to reduce the amount of the Obligations, whether matured
or unmatured.

 

10.06 Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until the Facility
Termination Date. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of a Borrower or a Guarantor is made, or any of the Administrative Agent,
any Lender or the L/C Issuer exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
such Person in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not such Person is in possession of or have released
this Guaranty and regardless of any prior revocation, rescission, termination or
reduction. The obligations of each Guarantor under this paragraph shall survive
termination of this Guaranty.

 

97



--------------------------------------------------------------------------------

10.07 Stay of Acceleration.

If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against a Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by each Guarantor, jointly and severally, immediately upon demand.

 

10.08 Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Administrative Agent, any Lender or the L/C Issuer has any duty, and
such Guarantor is not relying on any such Person at any time, to disclose to it
any information relating to the business, operations or financial condition of
the Borrower or any other guarantor (each Guarantor waiving any duty on the part
of the Administrative Agent, any Lender or the L/C Issuer to disclose such
information and any defense relating to the failure to provide the same).

 

10.09 Appointment of Parent.

Each of the Loan Parties hereby appoints the Parent and the Borrowers to act as
its agent for all purposes of this Agreement, the other Loan Documents and all
other documents and electronic platforms entered into in connection herewith and
agrees that (a) the Parent or a Borrower may execute such documents and provide
such authorizations on behalf of such Loan Parties as the Parent or such
Borrower deems appropriate in its sole discretion and each Loan Party shall be
obligated by all of the terms of any such document and/or authorization executed
on its behalf, (b) any notice or communication delivered by the Administrative
Agent, L/C Issuer or a Lender to the Parent or any Borrower shall be deemed
delivered to each Loan Party and (c) the Administrative Agent, L/C Issuer or the
Lenders may accept, and be permitted to rely on, any document, authorization,
instrument or agreement executed by the Parent or any Borrower on behalf of each
of the Loan Parties.

 

10.10 Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

ARTICLE XI

MISCELLANEOUS

 

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

98



--------------------------------------------------------------------------------

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(k))
or (i) in the case of the initial Credit Extension, Section 4.02 and (ii) in the
case of the Credit Extension on the Waterfall Acquisition Effective Date to
consummate the Waterfall Acquisition, Section 4.03, without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.02 or Section 4.03 or of any Potential Default or a mandatory
reduction in Commitments is not considered an extension or increase in
Commitments of any Lender);

(c) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of the Aggregate Commitments or the
Facility hereunder or under any other Loan Document without the written consent
of each Lender;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(f) change any provision of this Section 11.01 or the percentage or number of
Lenders set forth in the definition of “Required Lenders” or any other provision
of any Loan Document specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or thereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(g) release the Parent from its Guaranty, or release all or substantially all of
the value of the Guaranty, in either case without the written consent of each
Lender, except to the extent the release of any Subsidiary of the Parent from
the Guaranty is permitted pursuant to Section 9.10 (in which case such release
may be made by the Administrative Agent acting alone);

(h) release any Borrower or permit any Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender; or

(i) amend the definition of “Alternative Currency” without the written consent
of each Lender directly affected thereby;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement;

 

99



--------------------------------------------------------------------------------

(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in writing executed by the parties thereto. Notwithstanding
anything to the contrary herein, (A) no Defaulting Lender shall have any right
to approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender, or all Lenders or each affected Lender under a
Facility, may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), except that (1) the Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (2) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender, or all Lenders or each affected Lender under a Facility, that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender;
(B) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (C) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

Notwithstanding anything to the contrary herein the Administrative Agent may,
with the prior written consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such Non-Consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

11.02  Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swingline Lender, to the address, fax number, e-mail address
or telephone number specified for such Person on Schedule 1.01(a); and

(ii) if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

 

100



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender, the Swingline Lender or the L/C Issuer pursuant
to Article II if such Lender, Swingline Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swingline Lender may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time

 

101



--------------------------------------------------------------------------------

to ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and e-mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including, without limitation, telephonic or electronic notices, Loan
Notices, Letter of Credit Applications, Notice of Loan Prepayment and Swingline
Loan Notices) purportedly given by or on behalf of any Loan Party even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03  No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

102



--------------------------------------------------------------------------------

11.04  Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by a Loan Party or any of its Subsidiaries,
or any Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) such Indemnitee’s gross negligence, bad
faith, or willful misconduct, (ii) a material breach by such Indemnitee of its
obligations under this Agreement or the other Loan Documents or (iii) disputes
solely among Indemnitees (other than any claims against the Administrative Agent
or any Arranger) and not arising out of or involving any act or omission of any
Loan Party or any of their Subsidiaries or Affiliates. Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

103



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer, the Swingline Lender or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

11.05  Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Overnight Rate from time to time in effect, in
the applicable currency of such recovery or payment. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the Payment in Full and the termination of this Agreement.

 

104



--------------------------------------------------------------------------------

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither any Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
apply to the Swingline Lender’s rights and obligations in respect of Swingline
Loans.

 

105



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrowers (such consent, other than during the Certain
Funds Period, not to be unreasonably withheld or delayed) shall be required
unless (1) an Event of Default has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that, except during the Certain Funds Period, when
no such deemed consent shall be implied, each Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund with respect to a Lender; and

(C) the consent of the L/C Issuer and the Swingline Lender shall be required for
any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Parent, any Borrower or any Affiliate or Subsidiary of the Parent or any
Borrower, (B) to any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B), or (C) to a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

106



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or a Borrower or any of either Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.

 

107



--------------------------------------------------------------------------------

The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations
therein, including the requirements under Section 3.01(e) (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation)) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon thirty (30) days’ notice to the Borrowers
and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice
to the Borrowers, resign as Swingline Lender. In the event of any such
resignation as L/C Issuer or Swingline Lender, the Borrowers shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swingline Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swingline Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges, obligations and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.04(c). Upon the

 

108



--------------------------------------------------------------------------------

appointment of a successor L/C Issuer and/or Swingline Lender, (A) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swingline Lender, as the
case may be, and (B) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

11.07  Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that following the issuance of the Press
Release Information may be disclosed (i) on a need to know basis to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.17(c) or (B) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (vii) on a confidential basis to (A) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (B) the provider of any Platform or other electronic delivery
service used by the Administrative Agent, the L/C Issuer and/or the Swingline
Lender to deliver Borrower Materials or notices to the Lenders or (C) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, or (viii) with the consent of the Borrower
or to the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary, provided that, in
the case of information received from the Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments.

(b) Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws and Practice Statement 25 of the Panel.

 

109



--------------------------------------------------------------------------------

(c) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Administrative Agent or any Lender or their respective Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Administrative Agent, unless (and only to the extent
that) the Loan Parties or such Affiliate is required to do so under law and
then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure provided
this paragraph (c) will not preclude the issuance of the Press Release, or any
other press release or disclosure required by the Panel, law or other applicable
regulation.

(d) Customary Advertising Material. The Loan Parties consent to the publication
by the Administrative Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Loan Parties.

 

11.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, the L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds

 

110



--------------------------------------------------------------------------------

the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

11.10 Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

 

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Potential Default at the time of any Credit Extension, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied (other than contingent indemnification
obligations) or any Letter of Credit shall remain outstanding.

 

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

111



--------------------------------------------------------------------------------

11.13 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws;

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and

(f) each Loan to the Netherlands Borrower shall at all times be provided by a
Non-Public Lender.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF

 

112



--------------------------------------------------------------------------------

THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

113



--------------------------------------------------------------------------------

11.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16 Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Administrative Agent, each Lender and the L/C Issuer or resulting from such
Subordinating Loan Party’s performance under this Agreement, to the Payment in
Full (other than contingent indemnification obligations). If the Administrative
Agent, any Lender or the L/C Issuer so requests, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Administrative Agent (on behalf of the Lenders and the L/C Issuer) and
the proceeds thereof shall be paid over to the Administrative Agent (on behalf
of the Lenders and the L/C Issuer) on account of the Obligations, but without
reducing or affecting in any manner the liability of the Subordinating Loan
Party under this Agreement. Without limitation of the foregoing, so long as no
Potential Default has occurred and is continuing, the Loan Parties may make and
receive payments with respect to Intercompany Debt; provided, that in the event
that any Loan Party receives any payment of any Intercompany Debt at a time when
such payment is prohibited by this Section, such payment shall be held by such
Loan Party, in trust for the benefit of, and shall be paid forthwith over and
delivered, upon written request, to the Administrative Agent.

 

11.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Arranger and the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and, as applicable, its Affiliates (including the Arranger) and the
Lenders and their Affiliates (collectively, solely for purposes of this Section,
the “Lenders”), on the other hand, (ii) each of the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent and its Affiliates (including the
Arranger) and each Lender each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an

 

114



--------------------------------------------------------------------------------

advisor, agent or fiduciary, for Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (ii) neither the Administrative
Agent, any of its Affiliates (including the Arranger) nor any Lender has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent and its Affiliates (including the Arranger) and the
Lenders may be engaged in a broad range of transactions that involve interests
that differ from those of the Borrower, the other Loan Parties and their
respective Affiliates, and neither the Administrative Agent, any of its
Affiliates (including the Arranger) nor any Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, any of its Affiliates (including the
Arranger) or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

 

11.18 Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

11.19 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrower and the Loan Parties agree to, promptly
following a request by the Administrative Agent or any Lender, provide all such
other documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

11.20 Reserved.

 

11.21 Reserved.

 

115



--------------------------------------------------------------------------------

11.22 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Loan Party in the
Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law).

 

11.23 IBF.

The Borrower, a nonbank entity located outside the United States of America,
understands that it is the policy of the Board of Governors of the Federal
Reserve System of the United States that extensions of credit by international
banking facilities, such as the Loan hereunder, may be used only to finance
operations of the Borrower, or that of the Borrower’s affiliates, outside the
United States.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

116



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:           MSA INTERNATIONAL HOLDINGS B.V.     By:  

 

    Name:       Title:       MSA UK HOLDINGS LIMITED     By:  

 

    Name:       Title:   GUARANTORS:     MSA SAFETY INCORPORATED     By:  

 

    Name:   Douglas K. McClaine     Title:   Vice President, Secretary and
General Counsel     MSA WORLDWIDE, LLC     By:  

 

    Name:   Douglas K. McClaine     Title:   Vice President, Secretary and
General Counsel     MINE SAFETY APPLIANCES COMPANY LLC     By:  

 

    Name:   Nishan J. Vartanian     Title:   President     MSA ADVANCED
DETECTION, LLC     By:  

 

    Name:   Nishan J. Vartanian     Title:   President

 

S-1



--------------------------------------------------------------------------------

GENERAL MONITORS TRANSNATIONAL, LLC By:  

 

Name:   Douglas K. McClaine Title:   Vice President, Secretary and General
Counsel GENERAL MONITORS, INC. By:  

 

Name:   Stacy McMahan Title:   Vice President, Treasurer and Assistant Secretary
MSA INTERNATIONAL, INC. By:  

 

Name:   George Steggles Title:   President MSA SAFETY DEVELOPMENT, LLC By:  

 

Name:   Stacy McMahan Title:   Vice President MSA TECHNOLOGY, LLC By:  

 

Name:   Stacy McMahan Title:   Vice President MSA INNOVATION, LLC By:  

 

Name:   Stacy McMahan Title:   Vice President

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED, as Administrative Agent

By:

 

 

Name:

 

Title:

 

 

S-3



--------------------------------------------------------------------------------

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED, as a Lender, L/C Issuer and
Swingline Lender

By:

 

 

Name:

 

Title:

 

 

S-4



--------------------------------------------------------------------------------

LENDERS:    

 

  ,     as a Lender       By:  

 

      Name:  

 

      Title:  

 

 

 

S-5